UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 08673 Dreyfus Investment Portfolios (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette E. Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 12/31/12 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Investment Portfolios, Core Value Portfolio ANNUAL REPORT December 31, 2012 The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Fund’s Expenses 8 Comparing Your Fund’s Expenses With Those of Other Funds 9 Statement of Investments 14 Statement of Assets and Liabilities 15 Statement of Operations 16 Statement of Changes in Net Assets 18 Financial Highlights 20 Notes to Financial Statements 29 Report of Independent Registered Public Accounting Firm 30 Important Tax Information 30 Proxy Results 31 Information About the Renewal of the Fund’s Management Agreement 36 Board Members Information 38 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus Investment Portfolios, Core Value Portfolio The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this annual report for Dreyfus Investment Portfolios, Core Value Portfolio, covering the 12-month period from January 1, 2012, through December 31, 2012. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. In retrospect, 2012 was notable for the global equity markets’ resilience in the face of some tough macroeconomic challenges. Worries regarding sluggish employment growth, weak housing markets and Congressional gridlock weighed on investor sentiment in the United States at times during the year, yet U.S. stocks posted respectable gains, on average.An ongoing debt crisis led to recessionary conditions in Europe, particularly for some of the continent’s more peripheral nations, but aggressive actions from monetary policymakers helped some European stock markets produce double-digit returns.While China’s economy slowed in response to inflation-fighting measures, officials there appeared to have engineered a “soft landing,” and Chinese stocks generally ended the year with positive absolute returns. We currently expect the U.S. and global economies to be modestly stronger in 2013, especially during the second half of the year.The global economy seems likely to benefit from Europe’s ongoing efforts to support its banking system and common currency, and by China’s moves toward more stimulative fiscal policies under new government leadership. In the United States, greater certainty regarding U.S. tax and fiscal policies, the resumption of postponed spending by businesses, and a continued housing recovery could support modestly higher rates of economic growth.We encourage you to discuss the implications of our economic analysis with your financial advisor, who can help you align your investments with the year’s challenges and opportunities. Thank you for your continued confidence and support. Sincerely, J. Charles Cardona President The Dreyfus Corporation January 15, 2013 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2012, through December 31, 2012, as provided by Brian Ferguson, Portfolio Manager Fund and Market Performance Overview For the 12-month period ended December 31, 2012, Dreyfus Investment Portfolios, Core Value Portfolio’s Initial shares produced a total return of 18.34%, and its Service shares returned 18.02%. 1 In comparison, the fund’s benchmark, the Russell 1000 Value Index, produced a total return of 17.51% for the same period. 2 Despite periodic bouts of heightened volatility, stocks generally advanced during 2012 as global and domestic economic conditions improved. The fund produced higher returns than its benchmark, mainly due to the success of our stock selection strategy in the energy, utilities and consumer discretionary sectors. The Fund’s Investment Approach The fund seeks long-term growth of capital, with current income as a secondary objective.To pursue its goals, the fund normally invests at least 80% of its net assets in stocks of large-cap value companies.When choosing stocks, we use a “bottom-up” stock selection approach, focusing on individual companies, rather than a “top-down” approach that forecasts market trends.A three-step value screening process is used to select stocks based on value, sound business fundamentals and positive business momentum. Improving Macroeconomic Conditions Fueled Market Gains Several positive macroeconomic developments drove stocks higher in 2012. During the first quarter of the year, investor sentiment was buoyed by strong corporate earnings reports, domestic employment gains, and a quantitative easing program in Europe that forestalled a more severe regional banking crisis. However, investor sentiment turned more cautious during the spring, when the U.S. labor market’s rebound slowed and measures designed to relieve fiscal pressures in Europe encountered political resistance. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) U.S. stocks generally rebounded over the summer, reaching new highs for the year by September amid more encouraging economic news, including sharp declines in the unemployment rate.The market lost ground again in November when a contentious debate intensified regarding automatic tax hikes and spending cuts scheduled for the start of 2013. Nevertheless, continued corporate earnings strength and signs of an improving U.S. housing market enabled stocks to resume their rally, and the Russell 1000 Value Index ended the year with double-digit gains. In this environment, value-oriented stocks produced higher returns, on average, than their more growth-oriented counterparts. Strong Stock Selections Drove Fund Results Higher The fund’s strong relative performance during 2012 was the result of our disciplined investment process as investors paid greater attention to valuations and business fundamentals, and less to macroeconomic developments, in a recovering economy. The fund’s advance was led by the energy sector, where favorable security selections included refiners and exploration-and-production companies. For example, refiner Valero Energy unlocked value through various working capital initiatives, and EOG Resources advanced due to lower costs and strong oil and gas reserves. Conversely, the fund successfully avoided weakness among large, integrated energy producers with muted growth prospects and stretched valuations. Among consumer discretionary stocks, a number of homebuilders saw their stock prices climb along with U.S. housing market activity, and overweighted exposure to media companies enabled the fund to reap the benefits of increased advertising spending and shareholder-friendly corporate actions. Finally, the fund benefited from an underweighted position in the weaker performing utilities sector, where few companies met our growth and valuation criteria. The fund achieved less robust results in the information technology and financials sectors. In the technology area, videogame maker Electronic Arts was hurt by a disappointing product launch and changes in the industry’s distribution model. In the financials sector, insurer Genworth Financial disappointed investors when it proved unable to spin off its Australian business, and the fund did not own Bank of America and some of the other large, diversified financial institutions that led the market segment higher. 4 Stocks May Be Poised for Additional Gains We have been encouraged by recently positive economic data, which we believe could help drive further stock market gains. Interest rates remain near historical lows, and many companies have shored up their balance sheets with large cash balances that can be used more constructively through mergers and acquisitions, capital investments, share buyback programs and higher dividends as business conditions improve. We have prepared for a more constructive investment environment through changes to the fund’s composition.We have increased the fund’s exposure to attractively valued health care companies with robust research-and-development programs, as well as to financial services companies with strong balance sheets and positive cash flows. In addition, we recently have found opportunities across a variety of industry groups among companies that tend to be more sensitive to a recovering economy. On the other hand, we reduced the fund’s exposure to consumer discretionary companies as their valuations increased, and we have pared back the fund’s overweighted position in the information technology sector. January 15, 2013 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. The fund is only available as a funding vehicle under variable life insurance policies or variable annuity contracts issued by insurance companies. Individuals may not purchase shares of the fund directly.A variable annuity is an insurance contract issued by an insurance company that enables investors to accumulate assets on a tax-deferred basis for retirement or other long-term goals. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures provided reflect the absorption of certain fund expenses pursuant to an agreement by The Dreyfus Corporation through February 28, 2013, at which time it may be extended, terminated or modified. Had these expenses not been absorbed, the fund’s returns would have been lower. 2 SOURCE: LIPPER INC. — Reflects the reinvestment of dividends and, where applicable, capital gain distributions.The Russell 1000 Value Index is an unmanaged index which measures the performance of those Russell 1000 companies with lower price-to-book ratios and lower forecasted growth values. Investors cannot invest directly in any index. The Fund 5 Years Ended 12/31 Comparison of change in value of $10,000 investment in Dreyfus Investment Portfolios, Core Value Portfolio Initial shares and Service shares and the Russell 1000 Value Index Average Annual Total Returns as of 12/31/12 1 Year 5 Years 10 Years Initial shares % –0.90 % % Service shares % –1.09 % % Russell 1000 Value Index % % % † Source: Lipper Inc. Past performance is not predictive of future performance.The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The fund’s performance does not reflect the deduction of additional charges and expenses imposed in connection with investing in variable insurance contracts which will reduce returns. The above graph compares a $10,000 investment made in Initial and Service shares of Dreyfus Investment Portfolios, Core Value Portfolio on 12/31/02 to a $10,000 investment made in the Russell 1000 Value Index (the “Index”) on that date. 6 The fund’s Initial shares are not subject to a Rule 12b-1 fee.The fund’s Service shares are subject to a 0.25% annual Rule 12b-1 fee.The performance figures for each share class reflect certain expense reimbursements, without which the performance of each share class would have been lower.All dividends and capital gain distributions are reinvested. The fund’s performance shown in the line graph above takes into account all applicable fund fees and expenses for Initial and Service shares (after any expense reimbursements).The Index is an unmanaged index, which measures the performance of those Russell 1000 companies with lower price-to-book ratios and lower forecasted growth values. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. The Fund 7 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads), redemption fees and expenses associated with variable annuity or insurance contracts, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Investment Portfolios, Core Value Portfolio from July 1, 2012 to December 31, 2012. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended December 31, 2012 Initial Shares Service Shares Expenses paid per $1,000 † $ 4.27 $ 5.60 Ending value (after expenses) $ 1,124.40 $ 1,122.10 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended December 31, 2012 Initial Shares Service Shares Expenses paid per $1,000 † $ 4.06 $ 5.33 Ending value (after expenses) $ 1,021.11 $ 1,019.86 † Expenses are equal to the fund’s annualized expense ratio of .80% for Initial Shares and 1.05% for Service Shares, multiplied by the average account value over the period, multiplied by 184/366 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS December 31, 2012 Common Stocks—99.9% Shares Value ($) Automobiles & Components—2.1% Delphi Automotive 4,810 a 183,983 General Motors 4,671 a 134,665 Johnson Controls 9,930 304,851 Banks—7.3% Comerica 8,560 259,710 Fifth Third Bancorp 13,700 208,103 PNC Financial Services Group 4,240 247,234 SunTrust Banks 5,020 142,317 U.S. Bancorp 11,150 356,131 Wells Fargo & Co. 26,510 906,112 Capital Goods—7.3% Cummins 4,060 439,901 Eaton 7,300 395,660 General Electric 40,830 857,022 Honeywell International 6,950 441,117 Consumer Durables & Apparel—2.3% Newell Rubbermaid 19,060 424,466 PVH 1,510 167,625 Toll Brothers 2,240 a 72,419 Consumer Services—1.6% Carnival 12,470 Diversified Financials—13.9% Ameriprise Financial 5,790 362,628 Bank of America 38,530 446,948 Capital One Financial 5,260 304,712 Citigroup 15,786 624,494 Discover Financial Services 3,580 138,009 Franklin Resources 1,470 184,779 Goldman Sachs Group 3,140 400,538 Invesco 5,660 147,669 JPMorgan Chase & Co. 18,120 796,736 The Fund 9 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Diversified Financials (continued) Moody’s 8,620 433,758 TD Ameritrade Holding 11,980 201,384 Energy—12.4% Anadarko Petroleum 2,674 198,705 Cameron International 10,550 a 595,653 EOG Resources 4,761 575,081 Hess 5,280 279,629 Marathon Petroleum 2,300 144,900 Occidental Petroleum 10,260 786,019 Phillips 66 4,600 244,260 Schlumberger 2,050 142,045 Valero Energy 19,350 660,222 Exchange-Traded Funds—.5% iShares Russell 1000 Value Index Fund 2,010 Food & Staples Retailing—1.0% CVS Caremark 6,030 Food, Beverage & Tobacco—5.7% Coca-Cola Enterprises 9,080 288,108 ConAgra Foods 16,630 490,585 Dean Foods 11,170 a 184,417 Kraft Foods Group 6,113 277,958 Mondelez International, Cl. A 5,520 140,594 PepsiCo 4,050 277,142 Health Care Equipment & Services—3.6% Baxter International 5,520 367,963 Cigna 4,780 255,539 Humana 2,160 148,241 McKesson 2,870 278,275 10 Common Stocks (continued) Shares Value ($) Insurance—6.6% American International Group 8,640 a 304,992 Aon 4,920 273,552 Chubb 5,020 378,106 Marsh & McLennan 11,670 402,265 MetLife 10,550 347,517 Prudential Financial 4,250 226,653 Materials—4.1% Celanese, Ser. A 3,360 149,621 Eastman Chemical 2,400 163,320 International Paper 8,010 319,118 LyondellBasell Industries, Cl. A 5,210 297,439 Mosaic 2,220 125,719 Packaging Corp. of America 4,030 155,034 Media—6.6% News, Cl. A 14,430 368,542 Omnicom Group 5,340 266,786 Time Warner 9,823 469,834 Viacom, Cl. B 6,900 363,906 Walt Disney 9,000 448,110 Pharmaceuticals, Biotech & Life Sciences—10.3% Eli Lilly & Co. 4,750 234,270 Johnson & Johnson 8,230 576,923 Merck & Co. 12,460 510,112 Mylan 10,430 a 286,616 Pfizer 49,640 1,244,971 Thermo Fisher Scientific 2,490 158,812 The Fund 11 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Retailing—2.0% American Eagle Outfitters 7,840 160,798 Lowe’s 4,280 152,026 Macy’s 7,050 275,091 Semiconductors & Semiconductor Equipment—1.8% Texas Instruments 16,660 Software & Services—2.3% Google, Cl. A 193 a 136,909 Oracle 16,150 538,118 Technology Hardware & Equipment—6.5% Cisco Systems 29,830 586,160 Corning 11,420 144,120 EMC 11,510 a 291,203 QUALCOMM 9,380 581,748 SanDisk 7,070 a 307,969 Transportation—1.3% FedEx 4,220 Utilities—.7% NRG Energy 9,040 Total Common Stocks (cost $26,781,584) 12 Other Investment—.1% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $22,041) 22,041 b Total Investments (cost $26,803,625) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. b Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Diversified Financials 13.9 Software & Services 2.3 Energy 12.4 Automobiles & Components 2.1 Pharmaceuticals, Retailing 2.0 Biotech & Life Sciences 10.3 Semiconductors & Banks 7.3 Semiconductor Equipment 1.8 Capital Goods 7.3 Consumer Services 1.6 Insurance 6.6 Transportation 1.3 Media 6.6 Food & Staples Retailing 1.0 Technology Hardware & Equipment 6.5 Utilities .7 Food, Beverage & Tobacco 5.7 Exchange-Traded Funds .5 Materials 4.1 Money Market Investment .1 Health Care Equipment & Services 3.6 Consumer Durables & Apparel 2.3 † Based on net assets. See notes to financial statements. TheFund 13 STATEMENT OF ASSETS AND LIABILITIES December 31, 2012 Cost Value Assets ($): Investments in securities—See Statement of Investments: Unaffiliated issuers 26,781,584 29,171,456 Affiliated issuers 22,041 22,041 Dividends receivable 35,250 Prepaid expenses 2,473 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(b) 24,697 Payable for shares of Beneficial Interest redeemed 4,904 Accrued expenses 12,051 Net Assets ($) Composition of Net Assets ($): Paid-in capital 29,110,706 Accumulated undistributed investment income—net 380,861 Accumulated net realized gain (loss) on investments (2,691,871 ) Accumulated net unrealized appreciation (depreciation) on investments 2,389,872 Net Assets ($) Net Asset Value Per Share Initial Shares Service Shares Net Assets ($) 16,630,044 12,559,524 Shares Outstanding 1,164,372 875,557 Net Asset Value Per Share ($) See notes to financial statements. 14 STATEMENT OF OPERATIONS Year Ended December 31, 2012 Investment Income ($): Income: Cash dividends (net of $2,712 foreign taxes withheld at source): Unaffiliated issuers 643,899 Affiliated issuers 67 Income from securities lending—Note 1(b) 1,568 Total Income Expenses: Management fee—Note 3(a) 217,335 Professional fees 47,366 Distribution fees—Note 3(b) 31,909 Custodian fees—Note 3(b) 15,578 Prospectus and shareholders’ reports 4,499 Trustees’ fees and expenses—Note 3(c) 810 Loan commitment fees—Note 2 350 Shareholder servicing costs—Note 3(b) 274 Registration fees 60 Miscellaneous 16,620 Total Expenses Less—reduction in expenses due to undertaking—Note 3(a) (70,717 ) Less—reduction in expenses due to earnings credits—Note 3(b) (1 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 2,020,429 Net unrealized appreciation (depreciation) on investments 2,463,375 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 15 STATEMENT OF CHANGES IN NET ASSETS Year Ended December 31, 2012 2011 Operations ($): Investment income—net 381,451 232,462 Net realized gain (loss) on investments 2,020,429 3,570,985 Net unrealized appreciation (depreciation) on investments 2,463,375 (5,696,611 ) Net Increase (Decrease) in Net Assets Resulting from Operations ) Dividends to Shareholders from ($): Investment income—net: Initial Shares (143,742 ) (193,154 ) Service Shares (88,830 ) (134,893 ) Total Dividends ) ) Beneficial Interest Transactions ($): Net proceeds from shares sold: Initial Shares 486,142 1,316,103 Service Shares 76,265 362,137 Dividends reinvested: Initial Shares 143,742 193,154 Service Shares 88,830 134,893 Cost of shares redeemed: Initial Shares (2,008,811 ) (2,558,345 ) Service Shares (2,525,417 ) (3,423,010 ) Increase (Decrease) in Net Assets from Beneficial Interest Transactions ) ) Total Increase (Decrease) in Net Assets ) Net Assets ($): Beginning of Period 28,296,134 34,492,413 End of Period Undistributed investment income—net 380,861 231,982 16 Year Ended December 31, 2012 2011 Capital Share Transactions: Initial Shares Shares sold 37,135 98,630 Shares issued for dividends reinvested 10,671 14,244 Shares redeemed (150,993 ) (197,658 ) Net Increase (Decrease) in Shares Outstanding ) ) Service Shares Shares sold 5,756 28,578 Shares issued for dividends reinvested 6,551 9,882 Shares redeemed (189,915 ) (268,071 ) Net Increase (Decrease) in Shares Outstanding ) ) See notes to financial statements. The Fund 17 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. The fund’s total returns do not reflect expenses associated with variable annuity or insurance contracts.These figures have been derived from the fund’s financial statements. Year Ended December 31, Initial Shares 2012 2011 2010 2009 2008 Per Share Data ($): Net asset value, beginning of period 12.17 13.06 11.70 10.24 18.37 Investment Operations: Investment income—net a .19 .11 .13 .15 .25 Net realized and unrealized gain (loss) on investments 2.04 (.85 ) 1.40 1.61 (6.14 ) Total from Investment Operations 2.23 (.74 ) 1.53 1.76 (5.89 ) Distributions: Dividends from investment income—net (.12 ) (.15 ) (.17 ) (.30 ) (.35 ) Dividends from net realized gain on investments — (1.89 ) Total Distributions (.12 ) (.15 ) (.17 ) (.30 ) (2.24 ) Net asset value, end of period 14.28 12.17 13.06 11.70 10.24 Total Return (%) 18.34 (5.82 ) 13.21 18.18 (35.91 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.05 1.02 .96 .98 .88 Ratio of net expenses to average net assets .80 .94 .96 .96 .88 Ratio of net investment income to average net assets 1.43 .86 1.12 1.54 1.77 Portfolio Turnover Rate 67.59 83.87 57.06 67.53 55.84 Net Assets, end of period ($ x 1,000) 16,630 15,421 17,660 16,822 16,745 a Based on average shares outstanding at each month end. See notes to financial statements. 18 Year Ended December 31, Service Shares 2012 2011 2010 2009 2008 Per Share Data ($): Net asset value, beginning of period 12.23 13.12 11.77 10.27 18.39 Investment Operations: Investment income—net a .16 .08 .10 .14 .23 Net realized and unrealized gain (loss) on investments 2.04 (.86 ) 1.41 1.62 (6.14 ) Total from Investment Operations 2.20 (.78 ) 1.51 1.76 (5.91 ) Distributions: Dividends from investment income—net (.09 ) (.11 ) (.16 ) (.26 ) (.32 ) Dividends from net realized gain on investments — (1.89 ) Total Distributions (.09 ) (.11 ) (.16 ) (.26 ) (2.21 ) Net asset value, end of period 14.34 12.23 13.12 11.77 10.27 Total Return (%) 18.02 (6.03 ) 12.93 17.96 (35.93 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.30 1.27 1.21 1.23 1.13 Ratio of net expenses to average net assets 1.05 1.19 1.21 1.08 1.00 Ratio of net investment income to average net assets 1.17 .59 .87 1.42 1.65 Portfolio Turnover Rate 67.59 83.87 57.06 67.53 55.84 Net Assets, end of period ($ x 1,000) 12,560 12,875 16,832 17,928 18,992 a Based on average shares outstanding at each month end. See notes to financial statements. The Fund 19 NOTES TO FINANCIAL STATEMENTS NOTE 1—Significant Accounting Policies: Dreyfus Investment Portfolios (the “Company”) is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company operating as a series company currently offering four series, including the Core Value Portfolio (the “fund”). The fund is only offered to separate accounts established by insurance companies to fund variable annuity contracts and variable life insurance policies.The fund is a diversified series.The fund’s investment objective is to seek long-term capital growth. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares, which are sold without a sales charge. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Initial and Service. Each class of shares has identical rights and privileges, except with respect to the Distribution Plan and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC 20 registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications.The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The Fund 21 NOTES TO FINANCIAL STATEMENTS (continued) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All of the preceding securities are categorized within Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Company’s Board of Trustees (the “Board”). Certain factors may be considered when fair valuing investments such as: fundamental analyti- 22 cal data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized within Level 3 of the fair value hierarchy. The following is a summary of the inputs used as of December 31, 2012 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 29,025,088 — — Exchange— Traded Funds 146,368 — — Mutual Funds 22,041 — — † See Statement of Investments for additional detailed categorizations. At December 31, 2012, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s The Fund 23 NOTES TO FINANCIAL STATEMENTS (continued) policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit.The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended December 31, 2012,The Bank of NewYork Mellon earned $672 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” in the Act. Investments in affiliated investment companies for the period ended December 31, 2012 were as follows: Affiliated Investment Value Value Net Company 12/31/2011 ($) Purchases ($) Sales ($) 12/31/2012 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 8,004 5,011,681 4,997,644 22,041 .1 Dreyfus Institutional Cash Advantage Fund 251,233 6,591,067 6,842,300 - - Total .1 (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to com- 24 ply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended December 31, 2012, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended December 31, 2012 remains subject to examination by the Internal Revenue Service and state taxing authorities. At December 31, 2012, the components of accumulated earnings on a tax basis were as follows: undistributed ordinary income $380,861, accumulated capital losses $2,625,115 and unrealized appreciation $2,323,116. Under the Regulated Investment Company Modernization Act of 2010 (the “2010 Act”), the fund is permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 (“post-enactment losses”) for an unlimited period. Furthermore, post-enactment capital loss carryovers retain their character as either short-term or long-term capital losses rather than short-term as they were under previous statute.The 2010 Act requires post-enactment losses to be utilized before The Fund 25 NOTES TO FINANCIAL STATEMENTS (continued) the utilization of losses incurred in taxable years prior to the effective date of the 2010 Act (“pre-enactment losses”).As a result of this ordering rule, pre-enactment losses may be more likely to expire unused. The accumulated capital loss carryover is available for federal income tax purposes to be applied against future net realized capital gains, if any, realized subsequent to December 31, 2012. If not applied, the carryover expires in fiscal year 2017. The tax character of distributions paid to shareholders during the fiscal periods ended December 31, 2012 and December 31, 2011 were as follows: ordinary income $232,572 and $328,047, respectively. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $210 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each a “Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Prior to October 10, 2012, the unsecured credit facility with Citibank, N.A., was $225 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended December 31, 2012, the fund did not borrow under the Facilities. NOTE 3—Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at the annual rate of .75% of the value of the fund’s average daily net assets and is payable monthly. The Manager has contractually agreed, from January 1, 2012 through February 28, 2013, to waive receipt of its fees and/or assume the direct expenses of the fund so that the expenses of none of the classes (exclud- 26 ing Rule 12b-1 Distribution Plan fees, Shareholder Services Plan fees, taxes, interest expense, brokerage commissions, commitment fees on borrowings and extraordinary expenses) exceed .80% of the value of the fund’s average daily net assets.The reduction in expenses, pursuant to the undertaking, amounted to $70,717 during the period ended December 31, 2012. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Service shares pay the Distributor for distributing its shares, for servicing and/or maintaining Service shares’ shareholder accounts and for advertising and marketing for Service shares.The Distribution Plan provides for payments to be made at an annual rate of .25% of the value of the Service shares’ average daily net assets.The Distributor may make payments to Participating Insurance Companies and to brokers and dealers acting as principal underwriter for their variable insurance products. The fees payable under the Distribution Plan are payable without regard to actual expenses incurred. During the period ended December 31, 2012, Service shares were charged $31,909 pursuant to the Distribution Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing transfer agency services for the fund and, since May 29, 2012, cash management services related to fund subscriptions and redemptions. During the period ended December 31, 2012, the fund was charged $121 for transfer agency services and $4 for cash management services. Cash management fees were partially offset by earnings credits of $1.These fees are included in Shareholder servicing costs in the Statement of Operations. The Fund 27 NOTES TO FINANCIAL STATEMENTS (continued) The fund compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended December 31, 2012, the fund was charged $15,578 pursuant to the custody agreement. Prior to May 29, 2012, the fund compensated The Bank of NewYork Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended December 31, 2012, the fund was charged $9 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations. During the period ended December 31, 2012, the fund was charged $8,783 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $18,438, Distribution Plan fees $2,644, custodian fees $6,509, Chief Compliance Officer fees $3,981 and transfer agency fees $34, which are offset against an expense reimbursement currently in effect in the amount of $6,909. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended December 31, 2012, amounted to $19,525,092 and $23,178,443, respectively. At December 31, 2012, the cost of investments for federal income tax purposes was $26,870,381; accordingly, accumulated net unrealized appreciation on investments was $2,323,116, consisting of $3,400,130 gross unrealized appreciation and $1,077,014 gross unrealized depreciation. 28 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Trustees Dreyfus Investment Portfolios, Core Value Portfolio We have audited the accompanying statement of assets and liabilities, including the statement of investments, of Dreyfus Investment Portfolios, Core Value Portfolio (one of the series comprising Dreyfus Investment Portfolios) as of December 31, 2012, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended.These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.We were not engaged to perform an audit of the Fund’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting. Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of December 31, 2012 by correspondence with the custodian and others.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus Investment Portfolios, Core Value Portfolio at December 31, 2012, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended, in conformity with U.S. generally accepted accounting principles. New York, New York February 13, 2013 The Fund 29 IMPORTANT TAX INFORMATION (Unaudited) For federal tax purposes, the fund hereby designates 100% of the ordinary dividends paid during the fiscal year ended December 31, 2012 as qualifying for the corporate dividends received deduction. Shareholders will receive notification in early 2013 of the percentage applicable to the preparation of their 2012 income tax returns. PROXY RESULTS (Unaudited) The Company held a special meeting of shareholders on August 3, 2012. The proposal considered at the meeting, and the results, are as follows: Shares Votes For Authority Withheld To elect additional Board Members: Gordon J. Davis † 40,383,221 1,880,340 Nathan Leventhal † 40,484,976 1,778,585 Benaree Pratt Wiley † 40,471,151 1,792,410 † Each of the above Board Members were duly elected by shareholders at the fund’s August 3, 2012 shareholder meeting. Nathan Leventhal and Benaree Pratt Wiley were existing Board Members previously having been elected by the fund’s Board. In addition, Clifford L.Alexander, Jr., Joseph S. DiMartino,Whitney I. Gerard and George L. Perry continue as Board Members of the Company. 30 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) At a meeting of the fund’s Board of Trustees held on July 18 and 19, 2012, the Board considered the renewal of the fund’s Management Agreement pursuant to which Dreyfus provides the fund with investment advisory and administrative services (the “Agreement”). The Board members, none of whom are “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from Dreyfus representatives. In considering the renewal of the Agreement, the Board considered all factors that it believed to be relevant, including those discussed below. The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board considered information previously provided to them in presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex, and Dreyfus representatives confirmed that there had been no material changes in this information. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements.The Board also considered Dreyfus’ extensive administrative, accounting, and compliance infrastructures. The Board also considered portfolio management’s brokerage policies The Fund 31 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) and practices (including policies and practices regarding soft dollars) and the standards applied in seeking best execution. Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board reviewed reports prepared by Lipper, Inc. (“Lipper”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for various periods ended May 31, 2012, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Lipper as of the date of its analysis. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds.The Board discussed the results of the comparisons and noted that the fund’s total return performance was below the Performance Group and Performance Universe medians for all periods, ranking in the fourth quartile of the Performance Group and Performance Universe in all periods. Dreyfus representatives discussed with the Board management’s approach with respect to the fund and the effect on fund performance. Dreyfus also provided a comparison of the fund’s calendar year total returns to the returns of the fund’s benchmark index. The Board also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons.The Board noted that the fund’s contractual management fee was above the Expense Group median and the fund’s actual management fee and total expenses were above the Expense Group and Expense Universe medians. 32 Dreyfus representatives noted that Dreyfus has contractually agreed, until February 28, 2013 to waive receipt of its fees and/or assume the direct expenses of the fund, until February 28, 2013, so that the expenses of none of the classes (excluding Rule 12b-1 fees, Shareholder Services Plan fees, taxes, interest expense, brokerage commissions, commitment fees on borrowings, and extraordinary expenses) exceed .80% of the value of the fund’s average daily net assets. Dreyfus representatives reviewed with the Board the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund and (2) paid to Dreyfus or the Dreyfus-affiliated primary employer of the fund’s primary portfolio manager(s) for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients.They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors. The Board considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the expenses allocated and profit received by Dreyfus and the resulting profitability percentage for managing the fund and the aggregate profitability percentage to Dreyfus of managing the funds in the Dreyfus fund complex, and the method used to determine the expenses and profit. The Board concluded that the profitability results were not unreasonable, given the services rendered and service levels provided by Dreyfus. The Board also noted the fee waiver and expense reimbursement arrangement and its effect on Dreyfus’ prof-itability.The Board also had been provided with information prepared by an independent consulting firm regarding Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex.The consulting firm also The Fund 33 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) had analyzed where any economies of scale might emerge in connection with the management of a fund. The Board’s counsel stated that the Board should consider the profitability analysis (1) as part of the evaluation of whether the fees under the Agreement bear a reasonable relationship to the mix of services provided by Dreyfus, including the nature, extent and quality of such services, and (2) in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders. Dreyfus representatives noted that a discussion of economies of scale is predicated on a fund having achieved a substantial size with increasing assets and that, if a fund’s assets had been stable or decreasing, the possibility that Dreyfus may have realized any economies of scale would be less. Dreyfus representatives also noted that, as a result of shared and allocated costs among funds in the Dreyfus fund complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate to, or even in the opposite direction from, changes in the fund’s asset level. The Board also considered potential benefits to Dreyfus from acting as investment adviser and noted the soft dollar arrangements in effect for trading the fund’s investments. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreement. Based on the discussions and considerations as described above, the Board concluded and determined as follows. The Board concluded that the nature, extent and quality of the services provided by Dreyfus are adequate and appropriate. The Board agreed to closely monitor performance and determined to approve renewal of the Agreement only through February 28, 2013. The Board concluded that the fee paid to Dreyfus was reasonable in light of the considerations described above. 34 The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Agreement and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. In evaluating the Agreement, the Board considered these conclusions and determinations and also relied on its previous knowledge, gained through meetings and other interactions with Dreyfus and its affiliates, of the fund and the services provided to the fund by Dreyfus. The Board also relied on information received on a routine and regular basis throughout the year relating to the operations of the fund and the investment management and other services provided under the Agreement, including information on the investment performance of the fund in comparison to similar mutual funds and benchmark performance indices; general market outlook as applicable to the fund; and compliance reports. In addition, it should be noted that the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place between the Board and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board’s conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years.The Board determined that renewal of the Agreement through February 28, 2013 was in the best interests of the fund and its shareholders. The Fund 35 BOARD MEMBERS INFORMATION (Unaudited) 36 The Fund 37 OFFICERS OF THE FUND (Unaudited) 38 The Fund 39 NOTES For More Information © 2ecurities Corporation Dreyfus Investment Portfolios, MidCap Stock Portfolio ANNUAL REPORT December 31, 2012 The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Fund Performance 8 UnderstandingYour Fund’s Expenses 8 ComparingYour Fund’s Expenses With Those of Other Funds 9 Statement of Investments 15 Statement of Assets and Liabilities 16 Statement of Operations 17 Statement of Changes in Net Assets 19 Financial Highlights 21 Notes to Financial Statements 30 Report of Independent Registered Public Accounting Firm 31 Important Tax Information 32 Proxy Results 33 Information About the Renewal of the Fund’s Management Agreement 38 Board Members Information 40 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus Investment Portfolios, MidCap Stock Portfolio The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this annual report for Dreyfus Investment Portfolios, MidCap Stock Portfolio, covering the 12-month period from January 1, 2012, through December 31, 2012. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. In retrospect, 2012 was notable for the global equity markets’ resilience in the face of some tough macroeconomic challenges. Worries regarding sluggish employment growth, weak housing markets and Congressional gridlock weighed on investor sentiment in the United States at times during the year, yet U.S. stocks posted respectable gains, on average.An ongoing debt crisis led to recessionary conditions in Europe, particularly for some of the continent’s more peripheral nations, but aggressive actions from monetary policymakers helped some European stock markets produce double-digit returns.While China’s economy slowed in response to inflation-fighting measures, officials there appeared to have engineered a “soft landing,” and Chinese stocks generally ended the year with positive absolute returns. We currently expect the U.S. and global economies to be modestly stronger in 2013, especially during the second half of the year.The global economy seems likely to benefit from Europe’s ongoing efforts to support its banking system and common currency, and by China’s moves toward more stimulative fiscal policies under new government leadership. In the United States, greater certainty regarding U.S. tax and fiscal policies, the resumption of postponed spending by businesses, and a continued housing recovery could support modestly higher rates of economic growth.We encourage you to discuss the implications of our economic analysis with your financial advisor, who can help you align your investments with the year’s challenges and opportunities. Thank you for your continued confidence and support. Sincerely, J. Charles Cardona President The Dreyfus Corporation January 15, 2013 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2012, through December 31, 2012, as provided by Jocelin Reed, Warren Chiang, C.Wesley Boggs and Ronald Gala, Portfolio Managers Fund and Market Performance Overview For the 12-month period ended December 31, 2012, Dreyfus Investment Portfolios, MidCap Stock Portfolio’s Initial shares produced a total return of 19.67%, and its Service shares produced a total return of 19.34%. 1 In comparison, the fund’s benchmark, the Standard & Poor’s MidCap 400 Index (the “S&P 400 Index”), produced a total return of 17.88% for the same period. 2 Despite ongoing concerns regarding a variety of domestic and international macroeconomic developments, U.S. stocks generally gained ground on the strength of improving domestic economic fundamentals, including improved employment trends and a recovering housing market. Midcap stocks delivered particularly strong returns, outperforming both their large- and small-cap counterparts. The fund delivered higher returns than the benchmark, mainly due to the success of our stock selection strategy across a diverse group of holdings, led by investments in the energy, financials, materials and consumer staples sectors. The Fund’s Investment Approach The fund seeks investment results that are greater than the total return performance of publicly traded common stocks of medium-size domestic companies in the aggregate, as represented by the S&P 400 Index. To pursue this goal, the fund normally invests at least 80% of its assets in stocks of midsize companies.The fund invests in growth and value stocks, which are chosen through a disciplined investment process that combines computer modeling techniques, fundamental analysis and risk management. Consistency of returns compared to the S&P 400 Index is a primary goal of the investment process. Markets Reacted to Shifting Macroeconomic Developments A variety of positive domestic and international developments drove stocks higher during the first quarter of 2012.These included strong corporate earnings reports, domestic employment gains, a quantitative easing program in Europe that forestalled The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) a more severe regional banking crisis, and less restrictive monetary and fiscal policies in China. However, investor sentiment turned more cautious during the spring, when the U.S. labor market’s rebound slowed and measures designed to relieve fiscal pressures in Europe encountered political resistance. Stocks rebounded over the summer, reaching new highs for the year by September amid more encouraging economic news. They lost ground again in November as concerns mounted over automatic tax hikes and spending cuts scheduled for the start of 2013. Nevertheless, continued corporate earnings strength and signs of an improving U.S. housing market once again enabled markets to resume their rally as the year came to a close.As a result, the S&P 400 Index ended the reporting period with double-digit gains. Returns Driven by Strong Stock Selections The fund’s quantitative stock ranking process successfully identified investment opportunities across several market sectors and industry groups. Our quality-related analytical factors delivered particularly robust results, with value and behavioral factors further contributing to the portfolio’s positive relative performance. The fund achieved its best results relative to the benchmark in the energy sector, where refiners benefited from margins that exceeded expectations due to access to inland-sourced crude petroleum and resulted in better than expected earnings. Additionally, fund holding Tesoro announced an acquisition in California at an attractive price, a share buyback program and reinstated its dividend. Returns also were enhanced by a diverse group of holdings in the financials sector, such as mergers-and-acquisitions advisor Greenhill & Co.The materials sector also delivered above-average returns. For example, chemical manufacturer NewMarket exceeded earnings expectations for the final three quarters of 2012, and near the end of the year announced a substantial one-time dividend that was well received by investors. Finally, several consumer staples holdings, such as beverage distributor Constellation Brands, Class A , contributed positively to the fund’s relatively strong performance. On a more negative note, the health care sector hurt the fund’s relative returns, partly due to disappointing earnings and guidance from medical device maker Hill-Rom Holdings, and partly due to the fund’s lack of exposure to one of the benchmark’s 4 better performers, biotechnology developer Regeneron Pharmaceuticals. Other health care holdings performed relatively well, led by respiratory equipment maker ResMed.A few information technology companies, such as printer maker Lexmark International, Class A, also detracted from the fund’s performance when they failed to meet earnings expectations. Continuing to Build a Diversified Portfolio The recent investment environment has been characterized by periods in which macroeconomic concerns drive some stock prices lower despite sound underlying fundamentals. As a result, we have identified what in our view is a broad range of investment opportunities among companies with attractive performance attributes that meet our quantitative investment criteria. We intend to continue to rely on those criteria, as we have in the past, to build a diversified portfolio of companies in pursuit of the fund’s investment objective.As of the end of the reporting period, the fund held 119 individual stocks. January 15, 2013 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. Stocks of midcap companies often experience sharper price fluctuations than stocks of large-cap companies. The fund is only available as a funding vehicle under variable life insurance policies or variable annuity contracts issued by insurance companies. Individuals may not purchase shares of the fund directly.A variable annuity is an insurance contract issued by an insurance company that enables investors to accumulate assets on a tax-deferred basis for retirement or other long-term goals.The investment objective and policies of Dreyfus Investment Portfolios, MidCap Stock Portfolio made available through insurance products may be similar to other funds managed by Dreyfus. However, the investment results of the fund may be higher or lower than, and may not be comparable to, those of any other Dreyfus fund. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption fund shares may be worth more or less than their original cost.The fund’s performance does not reflect the deduction of additional charges and expenses imposed in connection with investing in variable insurance contracts, which will reduce returns. 2 SOURCE: LIPPER INC. — Reflects reinvestment of dividends and, where applicable, capital gain distributions. The Standard & Poor’s MidCap 400 Index is a widely accepted, unmanaged total return index measuring the performance of the midsize-company segment of the U.S. market. Investors cannot invest directly in any index. The Fund 5 Comparison of change in value of $10,000 investment in Dreyfus Investment Portfolios, MidCap Stock Portfolio Initial shares and Service shares and the Standard & Poor’s MidCap 400 Index Average Annual Total Returns as of 12/31/12 1 Year 5 Years 10 Years Initial shares % % % Service shares % % % Standard & Poor’s MidCap 400 Index % % % † Source: Lipper Inc. Past performance is not predictive of future performance.The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The fund’s performance does not reflect the deduction of additional charges and expenses imposed in connection with investing in variable insurance contracts which will reduce returns. The above graph compares a $10,000 investment made in Initial and Service shares of Dreyfus Investment Portfolios, MidCap Stock Portfolio on 12/31/02 to a $10,000 investment made in the Standard & Poor’s MidCap 400 Index (the “Index”) on that date. 6 The fund’s Initial shares are not subject to a Rule 12b-1 fee.The fund’s Service shares are subject to a 0.25% annual Rule 12b-1 fee.All dividends and capital gain distributions are reinvested. The fund’s performance shown in the line graph above takes into account all applicable fund fees and expenses for Initial and Service shares (after any expense reimbursements).The Index is a widely accepted, unmanaged total return index measuring the performance of the midsize company segment of the U.S. stock market. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. The Fund 7 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads), redemption fees and expenses associated with variable annuity or insurance contracts, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Investment Portfolios, MidCap Stock Portfolio from July 1, 2012 to December 31, 2012. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended December 31, 2012 Initial Shares Service Shares Expenses paid per $1,000 † $ 4.55 $ 5.86 Ending value (after expenses) $ 1,102.70 $ 1,101.30 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended December 31, 2012 Initial Shares Service Shares Expenses paid per $1,000 † $ 4.37 $ 5.63 Ending value (after expenses) $ 1,020.81 $ 1,019.56 † Expenses are equal to the fund’s annualized expense ratio of .86% for Initial Shares and 1.11% for Service Shares, multiplied by the average account value over the period, multiplied by 184/366 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS December 31, 2012 Common Stocks—98.8% Shares Value ($) Automobiles & Components—.9% Thor Industries 35,700 Banks—3.5% Associated Banc-Corp 135,100 1,772,512 Cathay General Bancorp 51,300 1,000,350 Comerica 12,000 364,080 Huntington Bancshares 35,300 225,567 Regions Financial 102,200 727,664 Webster Financial 50,900 1,045,995 Capital Goods—10.3% Aecom Technology 54,800 a 1,304,240 Alliant Techsystems 28,000 1,734,880 Chicago Bridge & Iron Co. 17,700 820,395 Gardner Denver 13,500 924,750 Granite Construction 36,300 1,220,406 ITT 58,700 1,377,102 KBR 22,900 685,168 Lennox International 42,400 2,226,848 Lincoln Electric Holdings 49,200 2,395,056 Textron 22,900 567,691 Timken 27,900 1,334,457 WABCO Holdings 6,100 a 397,659 Commercial & Professional Services—2.2% Deluxe 62,700 2,021,448 Herman Miller 53,700 1,150,254 Consumer Durables & Apparel—3.2% Carter’s 39,200 a 2,181,480 Hanesbrands 62,300 a 2,231,586 Harman International Industries 4,300 191,952 Consumer Services—3.0% Bally Technologies 30,200 a 1,350,242 Bob Evans Farms 21,400 860,280 The Fund 9 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Consumer Services (continued) H&R Block 55,400 1,028,778 Marriott International, Cl. A 24,700 920,569 Wyndham Worldwide 4,700 250,087 Diversified Financials—4.5% American Capital 44,500 a 534,000 Discover Financial Services 16,400 632,220 Greenhill & Co. 19,300 b 1,003,407 Moody’s 3,700 186,184 NASDAQ OMX Group 31,600 790,316 SEI Investments 84,500 1,972,230 Waddell & Reed Financial, Cl. A 43,100 1,500,742 Energy—7.8% Helix Energy Solutions Group 88,300 a 1,822,512 HollyFrontier 60,400 2,811,620 Marathon Petroleum 13,900 875,700 Oceaneering International 27,800 1,495,362 Plains Exploration & Production 15,700 a 736,958 Tesoro 31,200 1,374,360 Tidewater 40,600 1,814,008 Valero Energy 15,900 542,508 Food, Beverage & Tobacco—1.4% Universal 39,800 b Health Care Equipment & Services—7.4% Hill-Rom Holdings 35,300 1,006,050 Humana 11,800 809,834 IDEX 40,000 1,861,200 ResMed 53,200 b 2,211,524 STERIS 31,600 1,097,468 Thoratec 53,600 a 2,011,072 Universal Health Services, Cl. B 37,300 1,803,455 10 Common Stocks (continued) Shares Value ($) Household & Personal Products—2.4% Church & Dwight 32,400 1,735,668 Energizer Holdings 17,600 1,407,648 Nu Skin Enterprises, Cl. A 10,100 b 374,205 Insurance—3.9% Assurant 20,200 700,940 Everest Re Group 11,800 1,297,410 Lincoln National 12,700 328,930 Protective Life 45,400 1,297,532 Reinsurance Group of America 39,400 2,108,688 Materials—5.5% Domtar 12,000 1,002,240 Huntsman 24,700 392,730 Minerals Technologies 58,700 2,343,304 NewMarket 8,420 2,207,724 Worthington Industries 79,700 2,071,403 Media—2.4% Scholastic 53,700 1,587,372 Valassis Communications 72,800 b 1,876,784 Pharmaceuticals, Biotech & Life Sciences—5.1% Agilent Technologies 19,400 794,236 Charles River Laboratories International 30,600 a 1,146,582 Mettler-Toledo International 14,100 a 2,725,530 Techne 12,800 874,752 United Therapeutics 14,500 a 774,590 Warner Chilcott, Cl. A 96,900 1,166,676 Real Estate—8.1% BRE Properties 24,700 c 1,255,501 Camden Property Trust 15,700 c 1,070,897 CBL & Associates Properties 80,500 c 1,707,405 TheFund 11 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Real Estate (continued) Duke Realty 73,600 c 1,020,832 Hospitality Properties Trust 56,700 c 1,327,914 Kimco Realty 10,600 c 204,792 Liberty Property Trust 32,600 c 1,166,102 Macerich 5,747 c 335,050 Mack-Cali Realty 69,600 c 1,817,256 National Retail Properties 37,700 c 1,176,240 Rayonier 10,750 b,c 557,173 Weingarten Realty Investors 8,000 c 214,160 Retailing—6.2% Aaron’s 39,800 1,125,544 American Eagle Outfitters 108,400 2,223,284 ANN 60,700 a 2,054,088 Best Buy 19,500 231,075 Dillard’s, Cl. A 12,400 1,038,748 GameStop, Cl. A 23,700 b 594,633 O’Reilly Automotive 8,800 a 786,896 PetSmart 14,900 1,018,266 Semiconductors & Semiconductor Equipment—.5% LSI 108,200 a Software & Services—9.9% Acxiom 48,500 a 846,810 CA 73,600 1,617,728 Cadence Design Systems 148,500 a 2,006,235 CoreLogic 45,400 a 1,222,168 DST Systems 27,644 1,675,226 FactSet Research Systems 11,200 b 986,272 Fair Isaac 33,500 1,408,005 Intuit 11,000 654,500 12 Common Stocks (continued) Shares Value ($) Software & Services (continued) Lender Processing Services 26,900 662,278 Synopsys 54,600 a 1,738,464 Total System Services 77,500 1,660,050 Technology Hardware & Equipment—4.3% Brocade Communications Systems 134,200 a 715,286 Diebold 33,300 1,019,313 Dolby Laboratories, Cl. A 11,200 b 328,496 Lexmark International, Cl. A 20,400 b 473,076 Plantronics 34,100 1,257,267 QLogic 66,300 a 645,099 Tech Data 40,800 a 1,857,624 Telecommunication Services—.4% Telephone & Data Systems 25,228 Transportation—1.7% Alaska Air Group 58,300 a Utilities—4.2% Cleco 37,100 1,484,371 Hawaiian Electric Industries 22,600 568,164 IDACORP 46,100 1,998,435 NV Energy 90,700 1,645,298 Wisconsin Energy 13,700 504,845 Total Common Stocks (cost $130,117,878) Other Investment—.2% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $265,482) 265,482 d The Fund 13 STATEMENT OF INVESTMENTS (continued) Investment of Cash Collateral for Securities Loaned—5.7% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $8,324,137) 8,324,137 d Total Investments (cost $138,707,497) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. b Security, or portion thereof, on loan.At December 31, 2012, the value of the fund’s securities on loan was $8,254,390 and the value of the collateral held by the fund was $8,324,137. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Capital Goods 10.3 Banks 3.5 Software & Services 9.9 Consumer Durables & Apparel 3.2 Real Estate 8.1 Consumer Services 3.0 Energy 7.8 Household & Personal Products 2.4 Health Care Equipment & Services 7.4 Media 2.4 Retailing 6.2 Commercial & Professional Services 2.2 Money Market Investments 5.9 Transportation 1.7 Materials 5.5 Food, Beverage & Tobacco 1.4 Pharmaceuticals, Automobiles & Components .9 Biotech & Life Sciences 5.1 Semiconductors & Diversified Financials 4.5 Semiconductor Equipment .5 Technology Hardware & Equipment 4.3 Telecommunication Services .4 Utilities 4.2 Insurance 3.9 † Based on net assets. See notes to financial statements. 14 STATEMENT OF ASSETS AND LIABILITIES December 31, 2012 Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $8,254,390)—Note 1(b): Unaffiliated issuers 130,117,878 144,479,456 Affiliated issuers 8,589,619 8,589,619 Cash 439,194 Receivable for investment securities sold 1,202,745 Dividends and securities lending income receivable 103,297 Prepaid expenses 41,262 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(b) 114,321 Liability for securities on loan—Note 1(b) 8,324,137 Payable for shares of Beneficial Interest redeemed 141,911 Accrued expenses 29,260 Net Assets ($) Composition of Net Assets ($): Paid-in capital 153,244,981 Accumulated undistributed investment income—net 2,258,965 Accumulated net realized gain (loss) on investments (23,619,580 ) Accumulated net unrealized appreciation (depreciation) on investments 14,361,578 Net Assets ($) Net Asset Value Per Share Initial Shares Service Shares Net Assets ($) 128,410,098 17,835,846 Shares Outstanding 8,187,861 1,139,593 Net Asset Value Per Share ($) See notes to financial statements. The Fund 15 STATEMENT OF OPERATIONS Year Ended December 31, 2012 Investment Income ($): Income: Cash dividends (net of $270 foreign taxes withheld at source): Unaffiliated issuers 3,361,414 Affiliated issuers 805 Income from securities lending—Note 1(b) 183,412 Total Income Expenses: Management fee—Note 3(a) 1,097,465 Professional fees 60,152 Distribution fees—Note 3(b) 44,129 Custodian fees—Note 3(b) 32,719 Prospectus and shareholders’ reports 21,181 Shareholder servicing costs—Note 3(b) 5,403 Trustees’ fees and expenses—Note 3(c) 5,163 Loan commitment fees—Note 2 1,360 Interest expense—Note 2 184 Miscellaneous 17,878 Total Expenses Less—reduction in fees due to earnings credits—Note 3(b) (5 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 12,930,670 Net unrealized appreciation (depreciation) on investments 10,755,359 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 16 STATEMENT OF CHANGES IN NET ASSETS Year Ended December 31, 2012 2011 Operations ($): Investment income—net 2,260,002 633,871 Net realized gain (loss) on investments 12,930,670 21,917,984 Net unrealized appreciation (depreciation) on investments 10,755,359 (21,388,110 ) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Initial Shares (595,625 ) (723,203 ) Service Shares (38,075 ) (69,975 ) Total Dividends ) ) Beneficial Interest Transactions ($): Net proceeds from shares sold: Initial Shares 8,034,372 8,855,532 Service Shares 1,758,717 2,487,648 Dividends reinvested: Initial Shares 595,625 723,203 Service Shares 38,075 69,975 Cost of shares redeemed: Initial Shares (25,670,895 ) (33,901,325 ) Service Shares (4,059,807 ) (5,108,937 ) Increase (Decrease) in Net Assets from Beneficial Interest Transactions ) ) Total Increase (Decrease) in Net Assets ) Net Assets ($): Beginning of Period 140,237,526 166,740,863 End of Period Undistributed investment income—net 2,258,965 632,663 The Fund 17 STATEMENT OF CHANGES IN NET ASSETS (continued) Year Ended December 31, 2012 2011 Capital Share Transactions: Initial Shares Shares sold 555,152 669,033 Shares issued for dividends reinvested 40,245 50,858 Shares redeemed (1,766,441 ) (2,534,215 ) Net Increase (Decrease) in Shares Outstanding ) ) Service Shares Shares sold 118,588 183,958 Shares issued for dividends reinvested 2,573 4,921 Shares redeemed (279,454 ) (379,066 ) Net Increase (Decrease) in Shares Outstanding ) ) See notes to financial statements. 18 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. The fund’s total returns do not reflect expenses associated with variable annuity or insurance contracts.These figures have been derived from the fund’s financial statements. Year Ended December 31, Initial Shares 2012 2011 2010 2009 2008 Per Share Data ($): Net asset value, beginning of period 13.16 13.17 10.46 7.85 15.52 Investment Operations: Investment income—net a .23 .06 .06 .11 .09 Net realized and unrealized gain (loss) on investments 2.36 .00 b 2.76 2.62 (5.63 ) Total from Investment Operations 2.59 .06 2.82 2.73 (5.54 ) Distributions: Dividends from investment income—net (.07 ) (.07 ) (.11 ) (.12 ) (.12 ) Dividends from net realized gain on investments — (2.01 ) Total Distributions (.07 ) (.07 ) (.11 ) (.12 ) (2.13 ) Net asset value, end of period 15.68 13.16 13.17 10.46 7.85 Total Return (%) 19.67 .40 27.10 35.51 (40.42 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .85 .86 .84 .84 .82 Ratio of net expenses to average net assets .85 .86 .84 .84 .81 Ratio of net investment income to average net assets 1.58 .50 .54 1.22 .76 Portfolio Turnover Rate 73.96 81.48 79.28 75.42 86.74 Net Assets, end of period ($ x 1,000) 128,410 123,187 147,155 131,962 125,701 a Based on average shares outstanding at each month end. b Amount represents less than $.01 per share. See notes to financial statements. The Fund 19 FINANCIAL HIGHLIGHTS (continued) Year Ended December 31, Service Shares 2012 2011 2010 2009 2008 Per Share Data ($): Net asset value, beginning of period 13.14 13.16 10.46 7.82 15.45 Investment Operations: Investment income—net a .19 .02 .05 .10 .08 Net realized and unrealized gain (loss) on investments 2.35 .01 2.76 2.63 (5.60 ) Total from Investment Operations 2.54 .03 2.81 2.73 (5.52 ) Distributions: Dividends from investment income—net (.03 ) (.05 ) (.11 ) (.09 ) (.10 ) Dividends from net realized gain on investments — (2.01 ) Total Distributions (.03 ) (.05 ) (.11 ) (.09 ) (2.11 ) Net asset value, end of period 15.65 13.14 13.16 10.46 7.82 Total Return (%) 19.34 .20 26.94 35.33 (40.44 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.10 1.11 1.09 1.09 1.06 Ratio of net expenses to average net assets 1.10 1.11 .97 .90 .90 Ratio of net investment income to average net assets 1.32 .18 .40 1.16 .62 Portfolio Turnover Rate 73.96 81.48 79.28 75.42 86.74 Net Assets, end of period ($ x 1,000) 17,836 17,050 19,586 16,090 13,881 a Based on average shares outstanding at each month end. See notes to financial statements. 20 NOTES TO FINANCIAL STATEMENTS NOTE 1—Significant Accounting Policies: Dreyfus Investment Portfolios (the “Company”) is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company, operating as a series company currently offering four series, including the MidCap Stock Portfolio (the “fund”).The fund is only offered to separate accounts established by insurance companies to fund variable annuity contracts and variable life insurance policies. The fund is a diversified series. The fund’s investment objective is to seek investment results that are greater than the total return performance of publicly traded common stocks of medium-size domestic companies in the aggregate, as represented by the Standard & Poor’s MidCap 400 ® Index.The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of NewYork Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares, which are sold without a sales charge. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Initial and Service. Each class of shares has identical rights and privileges, except with respect to the Distribution plan and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the The Fund 21 NOTES TO FINANCIAL STATEMENTS (continued) FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications.The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). 22 The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All of the preceding securities are categorized within Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Company’s Board of Trustees (the “Board”). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation The Fund 23 NOTES TO FINANCIAL STATEMENTS (continued) of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers.These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized within Level 3 of the fair value hierarchy. The following is a summary of the inputs used as of December 31, 2012 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 144,479,456 — — Mutual Funds 8,589,619 — — † See Statement of Investments for additional detailed categorizations. At December 31, 2012, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement withThe Bank of NewYork Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market 24 value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit.The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended December 31, 2012, The Bank of New York Mellon earned $78,605 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” in the Act. Investments in affiliated investment companies for the period ended December 31, 2012 were as follows: Affiliated Investment Value Value Net Company 12/31/2011 ($) Purchases ($) Sales ($) 12/31/2012 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 1,024,565 22,700,747 23,459,830 265,482 .2 Dreyfus Institutional Cash Advantage Fund 15,146,438 57,912,224 64,734,525 8,324,137 5.7 Total (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the The Fund 25 NOTES TO FINANCIAL STATEMENTS (continued) fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended December 31, 2012, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended December 31, 2012 remains subject to examination by the Internal Revenue Service and state taxing authorities. At December 31, 2012, the components of accumulated earnings on a tax basis were as follows: undistributed ordinary income $2,243,480, accumulated capital losses $23,578,527 and unrealized appreciation $14,320,525. Under the Regulated Investment Company Modernization Act of 2010 (the “2010 Act”), the fund is permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 (“post-enactment losses”) for an unlimited period. Furthermore, post-enactment capital loss carryovers retain their character as either short-term or long-term capital losses rather than short-term as they were under previous statute.The 2010 Act requires post-enactment losses to be utilized before the utilization of losses incurred in taxable years prior to the effective date of the 2010 Act (“pre-enactment losses”).As a result of this ordering rule, pre-enactment losses may be more likely to expire unused. 26 The accumulated capital loss carryover is available for federal income tax purposes to be applied against future net realized capital gains, if any, realized subsequent to December 31, 2012. If not applied, the carryover expires in fiscal year 2017. The tax character of distributions paid to shareholders during the fiscal periods ended December 31, 2012 and December 31, 2011 were as follows: ordinary income $633,700 and $793,178, respectively. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $210 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Prior to October 10, 2012, the unsecured credit facility with Citibank, N.A., was $225 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended December 31, 2012 was approximately $15,600 with a related weighted average annualized interest rate of 1.19%. NOTE 3—Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at the annual rate of .75% of the value of the fund’s average daily net assets and is payable monthly. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Service shares pay the Distributor for distributing its The Fund 27 NOTES TO FINANCIAL STATEMENTS (continued) shares, for servicing and/or maintaining Service shares’ shareholder accounts and for advertising and marketing for Service shares. The Distribution Plan provides for payments to be made at an annual rate of .25% of the value of the Service shares’ average daily net assets.The Distributor may make payments to Participating Insurance Companies and to brokers and dealers acting as principal underwriter for their variable insurance products. The fees payable under the Distribution Plan are payable without regard to actual expenses incurred. During the period ended December 31, 2012, Service shares were charged $44,129 pursuant to the Distribution Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing transfer agency services for the fund and, since May 29, 2012, cash management services related to fund subscriptions and redemptions. During the period ended December 31, 2012, the fund was charged $699 for transfer agency services and $22 for cash management services. Cash management fees were partially offset by earnings credits of $3. These fees are included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended December 31, 2012, the fund was charged $32,719 pursuant to the custody agreement. Prior to May 29, 2012, the fund compensated The Bank of NewYork Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. 28 During the period ended December 31, 2012, the fund was charged $52 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations.These fees were partially offset by earnings credits of $2. During the period ended December 31, 2012, the fund was charged $8,783 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $92,327, Distribution Plan fees $3,691, custodian fees $14,125, Chief Compliance Officer fees $3,981 and transfer agency fees $197. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended December 31, 2012, amounted to $107,388,878 and $125,533,895, respectively. At December 31, 2012, the cost of investments for federal income tax purposes was $138,748,550; accordingly, accumulated net unrealized appreciation on investments was $14,320,525, consisting of $19,173,470 gross unrealized appreciation and $4,852,945 gross unrealized depreciation. The Fund 29 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Trustees Dreyfus Investment Portfolios, MidCap Stock Portfolio We have audited the accompanying statement of assets and liabilities, including the statement of investments, of Dreyfus Investment Portfolios, MidCap Stock Portfolio (one of the series comprising Dreyfus Investment Portfolios) as of December 31, 2012, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended. These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.We were not engaged to perform an audit of the Fund’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting. Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of December 31, 2012 by correspondence with the custodian and others. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus Investment Portfolios, MidCap Stock Portfolio at December 31, 2012, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended, in conformity with U.S. generally accepted accounting principles. New York, New York February 13, 2013 30 IMPORTANT TAX INFORMATION (Unaudited) For federal tax purposes, the portfolio hereby reports 100% of the ordinary dividends paid during the fiscal year ended December 31, 2012 as qualifying for the corporate dividends received deduction. Shareholders will receive notification in early 2013 of the percentage applicable to the preparation of their 2012 income tax returns. The Fund 31 PROXY RESULTS (Unaudited) The Company held a special meeting of shareholders on August 3, 2012. The proposal considered at the meeting, and the results, are as follows: Shares Votes For Authority Withheld To elect additional Board Members: Gordon J. Davis † 40,383,221 1,880,340 Nathan Leventhal † 40,484,976 1,778,585 Benaree Pratt Wiley † 40,471,151 1,792,410 † Each of the above Board Members were duly elected by shareholders at the fund’s August 3, 2012 shareholder meeting. Nathan Leventhal and Benaree Pratt Wiley were existing Board Members previously having been elected by the fund’s Board. In addition, Clifford L.Alexander, Jr., Joseph S. DiMartino,Whitney I. Gerard and George L. Perry continue as Board Members of the Company. 32 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) At a meeting of the fund’s Board of Trustees held on July 18 and 19, 2012, the Board considered the renewal of the fund’s Management Agreement pursuant to which Dreyfus provides the fund with investment advisory and administrative services (the “Agreement”). The Board members, none of whom are “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from Dreyfus representatives. In considering the renewal of the Agreement, the Board considered all factors that it believed to be relevant, including those discussed below. The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board considered information previously provided to them in presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex, and Dreyfus representatives confirmed that there had been no material changes in this information. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements.The Board also considered Dreyfus’ extensive administrative, accounting, and compliance infrastructures. The Fund 33 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) The Board also considered portfolio management’s brokerage policies and practices (including policies and practices regarding soft dollars) and the standards applied in seeking best execution. Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board reviewed reports prepared by Lipper, Inc. (“Lipper”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for various periods ended May 31, 2012, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Lipper as of the date of its analysis. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds.The Board discussed the results of the comparisons and noted that the fund’s total return performance was above the Performance Group and Performance Universe medians for the various periods, except for the ten-year period when the fund’s performance was below the Performance Group and Performance Universe medians. Dreyfus also provided a comparison of the fund’s calendar year total returns to the returns of the fund’s benchmark index. The Board also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons.The Board noted that the fund’s contractual management fee was below the Expense Group median and the fund’s actual management fee and total expenses were below the Expense Group and Expense Universe medians. 34 Dreyfus representatives reviewed with the Board the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund and (2) paid to Dreyfus or the Dreyfus-affiliated primary employer of the fund’s primary portfolio manager(s) for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients.They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors. The Board considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the expenses allocated and profit received by Dreyfus and the resulting profitability percentage for managing the fund and the aggregate profitability percentage to Dreyfus of managing the funds in the Dreyfus fund complex, and the method used to determine the expenses and profit. The Board concluded that the profitability results were not unreasonable, given the services rendered and service levels provided by Dreyfus. The Board also had been provided with information prepared by an independent consulting firm regarding Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex.The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. The Board’s counsel stated that the Board should consider the profitability analysis (1) as part of the evaluation of whether the fees under the Agreement bear a reasonable relationship to the mix of services provided by Dreyfus, including the nature, extent and quality of such services, and (2) in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund The Fund 35 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) shareholders. Dreyfus representatives noted that a discussion of economies of scale is predicated on a fund having achieved a substantial size with increasing assets and that, if a fund’s assets had been stable or decreasing, the possibility that Dreyfus may have realized any economies of scale would be less. Dreyfus representatives also noted that, as a result of shared and allocated costs among funds in the Dreyfus fund complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate to, or even in the opposite direction from, changes in the fund’s asset level. The Board also considered potential benefits to Dreyfus from acting as investment adviser and noted the soft dollar arrangements in effect for trading the fund’s investments. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreement. Based on the discussions and considerations as described above, the Board concluded and determined as follows. The Board concluded that the nature, extent and quality of the services provided by Dreyfus are adequate and appropriate. The Board was satisfied with the fund’s performance. The Board concluded that the fee paid to Dreyfus was reasonable in light of the considerations described above. The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Agreement and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. 36 In evaluating the Agreement, the Board considered these conclusions and determinations and also relied on its previous knowledge, gained through meetings and other interactions with Dreyfus and its affiliates, of the fund and the services provided to the fund by Dreyfus.The Board also relied on information received on a routine and regular basis throughout the year relating to the operations of the fund and the investment management and other services provided under the Agreement, including information on the investment performance of the fund in comparison to similar mutual funds and benchmark performance indices; general market outlook as applicable to the fund; and compliance reports. In addition, it should be noted that the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place between the Board and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board’s conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years.The Board determined that renewal of the Agreement was in the best interests of the fund and its shareholders. The Fund 37 BOARD MEMBERS INFORMATION (Unaudited) 38 The Fund 39 OFFICERS OF THE FUND (Unaudited) 40 The Fund 41 For More Information Telephone 1-800-554-4611 or 1-516-338-3300 Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 Attn: Investments Division The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The funds Forms N-Q are available on the SECs website at http://www.sec.gov and may be reviewed and copied at the SECs Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SECs website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. Dreyfus Investment Portfolios, Small Cap Stock Index Portfolio ANNUAL REPORT December 31, 2012 The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Fund Performance 8 UnderstandingYour Fund’s Expenses 8 ComparingYour Fund’s Expenses With Those of Other Funds 9 Statement of Investments 29 Statement of Financial Futures 30 Statement of Assets and Liabilities 31 Statement of Operations 32 Statement of Changes in Net Assets 33 Financial Highlights 34 Notes to Financial Statements 44 Report of Independent Registered Public Accounting Firm 45 Important Tax Information 46 Proxy Results 47 Information About the Renewal of the Fund’s Management Agreement 52 Board Members Information 54 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus Investment Portfolios, Small Cap Stock Index Portfolio The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this annual report for Dreyfus Investment Portfolios, Small Cap Stock Index Portfolio, covering the 12-month period from January 1, 2012, through December 31, 2012. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. In retrospect, 2012 was notable for the global equity markets’ resilience in the face of some tough macroeconomic challenges. Worries regarding sluggish employment growth, weak housing markets and Congressional gridlock weighed on investor sentiment in the United States at times during the year, yet U.S. stocks posted respectable gains, on average.An ongoing debt crisis led to recessionary conditions in Europe, particularly for some of the continent’s more peripheral nations, but aggressive actions from monetary policymakers helped some European stock markets produce double-digit returns.While China’s economy slowed in response to inflation-fighting measures, officials there appeared to have engineered a “soft landing,” and Chinese stocks generally ended the year with positive absolute returns. We currently expect the U.S. and global economies to be modestly stronger in 2013, especially during the second half of the year.The global economy seems likely to benefit from Europe’s ongoing efforts to support its banking system and common currency, and by China’s moves toward more stimulative fiscal policies under new government leadership. In the United States, greater certainty regarding U.S. tax and fiscal policies, the resumption of postponed spending by businesses, and a continued housing recovery could support modestly higher rates of economic growth.We encourage you to discuss the implications of our economic analysis with your financial advisor, who can help you align your investments with the year’s challenges and opportunities. Thank you for your continued confidence and support. Sincerely, J. Charles Cardona President The Dreyfus Corporation January 15, 2013 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2012, through December 31, 2012, as provided by Thomas J. Durante, CFA, Karen Q.Wong, CFA, and Richard A. Brown, CFA, Portfolio Managers Fund and Market Performance Overview For the 12-month period ended December 31, 2012, Dreyfus Investment Portfolios, Small Cap Stock Index Portfolio produced a total return of 15.74%. 1 In comparison, the fund’s benchmark, the Standard & Poor’s SmallCap 600 Index (the “S&P 600 Index”), produced a 16.33% return for the same period. Despite ongoing concerns regarding a variety of domestic and international macroeconomic developments, small-cap stocks generally gained ground when improving domestic economic fundamentals—including stronger employment trends and a recovering housing market—helped bolster investor sentiment. Stock prices generally advanced as investors turned away from traditional safe havens and toward riskier assets. The difference in return between the fund and the S&P 600 Index was primarily the result of transaction costs and operating expenses that are not reflected in the S&P 600 Index’s results. The Fund’s Investment Approach The fund seeks to match the performance of the S&P 600 Index by investing in a representative sample of the stocks included in the S&P 600 Index, and in futures whose performance is tied to the S&P 600 Index.The fund’s investments are selected by a “sampling” process based on market capitalization, industry representation and other fundamental benchmark characteristics. The fund expects to invest in approximately 500 or more of the stocks in the S&P 600 Index. Improving Economic Conditions Fueled Market Gains A variety of positive macroeconomic developments drove stock prices higher across all capitalization ranges during the first quarter of 2012.These included strong corporate earnings reports, domestic employment gains, a quantitative easing program in Europe that forestalled a more severe banking crisis in the region, and less restrictive monetary The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) and fiscal policies in China and, later, in Japan. However, investor sentiment turned more cautious during the spring, when the U.S. labor market’s rebound slowed and measures designed to relieve fiscal pressures in Europe encountered political resistance in some countries. Stocks generally rebounded over the summer, reaching new highs for the year by September amid more encouraging economic news, including sharp declines in the unemployment rate and the start of a long-awaited recovery in U.S. housing markets. Stocks lost ground again in November as concerns mounted over a contentious debate regarding automatic tax hikes and spending cuts scheduled for the start of 2013. Nevertheless, continued corporate earnings strength and additional evidence of improving U.S. economic fundamentals enabled small-cap stocks to resume their rally as 2012 came to a close. As a result, the S&P 600 Index ended the year with double-digit gains. Small-cap stocks generally produced higher returns than their large- and midcap counterparts during the year, in part due to investors’ preference for domestic businesses with little or no exposure to economic weakness in Europe and other overseas markets. Financial Stocks Rebounded Strongly The S&P 600 Index’s advance in 2012 was led by the financials sector, which staged a rebound after several years of weakness in the wake of the 2008 U.S. financial crisis. Commercial banks benefited from increased mortgage lending as housing markets recovered, and real estate investment trusts (REITs) gained value when income-oriented investors sought higher yields from dividend-paying stocks in a historically low interest rate environment. The consumer discretionary sector benefited from greater consumer confidence and spending as the economic recovery gained momentum.A variety of specialty retailers, restaurants, and hotels saw business improve as personal incomes rose and consumers spent more freely.The industrials sector also posted above-average results compared to broader market averages, primarily stemming from strength among machinery producers, which participated in higher levels of manufacturing activity, and building products companies, which provided materials to a recovering residential and commercial construction industry. 4 Laggards in 2012 included the utilities sector, which was hurt when Superstorm Sandy produced power outages and damaged infrastructure along a wide swath of the east coast, raising uncertainty regarding the cost of cleanup and regulators’ response to the companies’ generally inadequate efforts to restore power to affected communities. At times during the year, the fund successfully employed index futures in order to put cash to work in the equity markets more quickly. Macroeconomic Headwinds Remain Although we have been encouraged recently by positive U.S. and global economic developments, we believe that heightened stock market volatility is likely to persist in the face of ongoing global challenges, including the European debt crisis, slower growth in the emerging markets, and a subpar economic recovery in the United States.We have continued to monitor the fund’s investments in light of current market conditions. January 15, 2013 Equity funds are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. Stocks of small- and/or midcap companies often experience sharper price fluctuations than stocks of large-cap companies. The fund is only available as a funding vehicle under variable life insurance policies or variable annuity contracts issued by insurance companies. Individuals may not purchase shares of the fund directly.A variable annuity is an insurance contract issued by an insurance company that enables investors to accumulate assets on a tax-deferred basis for retirement or other long-term goals.The investment objective and policies of Dreyfus Investment Portfolios, Small Cap Stock Index Portfolio made available through insurance products may be similar to other funds managed by Dreyfus. However, the investment results of the fund may be higher or lower than, and may not be comparable to, those of any other Dreyfus fund. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption fund shares may be worth more or less than their original cost.The fund’s performance does not reflect the deduction of additional charges and expenses imposed in connection with investing in variable insurance contracts, which will reduce returns. 2 SOURCE: LIPPER INC. — Reflects the reinvestment of dividends and, where applicable, capital gain distributions.The Standard & Poor’s SmallCap 600 Index is a broad-based index and a widely accepted, unmanaged index of overall small-cap stock market performance. 3 “Standard & Poor’s®,” “S&P®,” “Standard & Poor’s 500™” and “S&P 500®” are trademarks of Standard & Poor’s Financial Services LLC (“Standard & Poor’s”) and have been licensed for use by the fund.The fund is not sponsored, endorsed, sold or promoted by Standard & Poor’s and Standard & Poor’s does not make any representation regarding the advisability of investing in the fund. The Fund 5 Comparison of change in value of $10,000 investment in Dreyfus Investment Portfolios, Small Cap Stock Index Portfolio and the Standard & Poor’s SmallCap 600 Index † Source: Lipper Inc. Past performance is not predictive of future performance.The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The fund’s performance does not reflect the deduction of additional charges and expenses imposed in connection with investing in variable insurance contracts which will reduce returns. The above graph compares a $10,000 investment made in Dreyfus Investment Portfolios, Small Cap Stock Index Portfolio on 12/31/02 to a $10,000 investment made in the Standard & Poor’s SmallCap 600 Index (the “Index”) on that date. The fund is subject to a 0.25% annual Rule 12b-1 fee.All dividends and capital gain distributions are reinvested. The fund’s performance shown in the line graph above takes into account all applicable fund fees and expenses.The Index is a broad-based index and a widely accepted, unmanaged index of overall small-cap stock market performance.The Index reflects the reinvestment of dividends and, where applicable, capital gain distributions. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 12/31/12 1 Year 5 Years 10 Years Portfolio % % % Standard & Poor’s SmallCap 600 Index % % % Past performance is not predictive of future performance.The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The Fund 7 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads), redemption fees and expenses associated with variable annuity or insurance contracts, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Investment Portfolios, Small Cap Stock Index Portfolio from July 1, 2012 to December 31, 2012. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended December 31, 2012 Expenses paid per $1,000 † $ 3.13 Ending value (after expenses) $ 1,074.50 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended December 31, 2012 Expenses paid per $1,000 † $ 3.05 Ending value (after expenses) $ 1,022.12 † Expenses are equal to the fund’s annualized expense ratio of .60%, multiplied by the average account value over the period, multiplied by 184/366 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS December 31, 2012 Common Stocks—98.7% Shares Value ($) Automobiles & Components—.4% Drew Industries 6,031 194,500 Spartan Motors 7,328 36,127 Standard Motor Products 10,328 229,488 Superior Industries International 10,606 216,362 Winnebago Industries 10,835 a 185,604 Banks—7.0% Bank Mutual 27,428 117,940 Bank of the Ozarks 10,744 359,602 Banner 9,445 290,245 BBCN Bancorp 34,987 404,800 Boston Private Financial Holdings 38,529 347,146 Brookline Bancorp 22,621 192,278 City Holding 7,252 b 252,732 Columbia Banking System 19,020 341,219 Community Bank System 14,076 b 385,119 CVB Financial 38,119 396,438 Dime Community Bancshares 7,250 100,702 F.N.B 58,523 621,514 First BanCorp 35,267 a 161,523 First Commonwealth Financial 42,767 291,671 First Financial Bancorp 24,831 363,029 First Financial Bankshares 10,822 b 422,166 First Midwest Bancorp 33,214 415,839 Glacier Bancorp 26,995 397,096 Hanmi Financial 13,970 a 189,852 Home Bancshares 11,290 372,796 Independent Bank 7,867 b 227,750 National Penn Bancshares 55,516 517,409 NBT Bankcorp 14,000 283,780 Northwest Bancshares 39,857 483,864 Old National Bancorp 44,610 529,521 Oritani Financial 20,565 315,056 PacWest Bancorp 15,942 395,043 Pinnacle Financial Partners 16,719 a 314,986 PrivateBancorp 28,811 441,385 The Fund 9 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Banks (continued) Provident Financial Services 19,365 288,926 S&T Bancorp 8,510 153,776 Simmons First National, Cl. A 8,006 203,032 Sterling Bancorp 12,384 112,818 Susquehanna Bancshares 82,527 864,883 Texas Capital Bancshares 15,602 a 699,282 Tompkins Financial 3,227 127,918 Trustco Bank 45,331 239,348 UMB Financial 12,637 554,006 Umpqua Holdings 49,661 585,503 United Bankshares 16,471 b 400,575 United Community Banks 11,795 a 111,109 ViewPoint Financial Group 14,598 305,682 Wilshire Bancorp 37,126 a 217,930 Wintrust Financial 14,480 531,416 Capital Goods—10.6% A.O. Smith 17,105 1,078,812 AAON 10,480 218,718 AAR 14,366 268,357 Actuant, Cl. A 32,184 898,255 Aegion 15,139 a 335,934 Aerovironment 7,183 a 156,158 Albany International, Cl. A 12,629 286,426 American Science & Engineering 4,141 270,035 Apogee Enterprises 13,072 313,336 Applied Industrial Technologies 18,554 779,454 Astec Industries 8,071 269,006 AZZ 9,363 359,820 Barnes Group 20,907 469,571 Belden 19,517 878,070 Brady, Cl. A 21,628 722,375 Briggs & Stratton 20,268 b 427,249 Cascade 3,806 244,726 CIRCOR International 6,164 244,033 Comfort Systems USA 20,110 244,538 Cubic 6,103 b 292,761 10 Common Stocks (continued) Shares Value ($) Capital Goods (continued) Curtiss-Wright 18,844 618,649 Dycom Industries 14,232 a 281,794 EMCOR Group 29,178 1,009,851 Encore Wire 9,751 295,553 EnerSys 22,001 a 827,898 Engility Holdings 6,826 a,b 131,469 EnPro Industries 7,337 a 300,083 ESCO Technologies 10,735 401,596 Federal Signal 22,865 a 174,003 Franklin Electric 6,922 430,341 GenCorp 27,871 a,b 255,020 Gibraltar Industries 12,694 a 202,088 Griffon 13,741 157,472 II-VI 20,498 a 374,498 John Bean Technologies 13,340 237,052 Kaman 10,603 390,190 Kaydon 14,557 348,349 Lindsay 5,547 b 444,426 Lydall 11,720 a 168,065 Moog, Cl. A 19,198 a 787,694 Mueller Industries 12,789 639,834 National Presto Industries 1,395 b 96,394 NCI Building Systems 8,117 a 112,826 Orbital Sciences 25,974 a 357,662 Powell Industries 2,207 a 91,657 Quanex Building Products 14,208 289,985 Robbins & Myers 18,168 1,080,088 Simpson Manufacturing 16,422 538,477 Standex International 5,240 268,760 Teledyne Technologies 14,500 a 943,515 Tennant 9,125 401,044 Toro 25,628 1,101,491 Universal Forest Products 6,582 250,379 Vicor 13,177 71,419 Watts Water Technologies, Cl. A 12,658 544,167 The Fund 11 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Commercial & Professional Services—4.0% ABM Industries 20,305 405,085 CDI 3,131 53,634 Consolidated Graphics 4,355 a 152,077 Dolan 10,306 a 40,090 Encore Capital Group 9,128 a,b 279,499 Exponent 6,334 a 353,627 G&K Services, Cl. A 7,384 252,164 Geo Group 28,941 816,123 Healthcare Services Group 25,461 591,459 Heidrick & Struggles International 7,267 110,894 Insperity 9,294 302,613 Interface 22,623 363,778 Kelly Services, Cl. A 11,908 187,432 Korn/Ferry International 20,274 a 321,546 Mobile Mini 15,430 a 321,407 Navigant Consulting 23,821 a 265,842 On Assignment 16,241 a 329,367 Portfolio Recovery Associates 7,512 a 802,732 Resources Connection 20,037 239,242 SYKES Enterprises 18,710 a 284,766 Tetra Tech 27,933 a 738,828 TrueBlue 17,956 a 282,807 UniFirst 5,744 421,150 United Stationers 19,045 590,205 Viad 8,357 226,976 Consumer Durables & Apparel—4.6% American Greetings, Cl. A 14,933 b 252,218 Arctic Cat 7,259 a 242,378 Blyth 5,414 b 84,188 Brunswick 38,629 1,123,718 Callaway Golf 18,687 121,465 Crocs 39,687 a 571,096 Ethan Allen Interiors 10,168 261,419 Fifth & Pacific 43,403 a 540,367 Helen of Troy 12,131 a 405,054 12 Common Stocks (continued) Shares Value ($) Consumer Durables & Apparel (continued) Iconix Brand Group 31,612 a 705,580 iRobot 11,801 a 221,151 JAKKS Pacific 9,325 b 116,749 K-Swiss, Cl. A 7,151 a,b 24,027 La-Z-Boy 22,258 314,951 M/I Homes 7,103 a 188,229 Maidenform Brands 8,073 a 157,343 Meritage Homes 11,338 a 423,474 Movado Group 9,083 278,666 Oxford Industries 5,572 258,318 Perry Ellis International 5,052 100,535 Quiksilver 47,746 a 202,920 Ryland Group 17,223 628,640 Skechers USA, Cl. A 13,005 a 240,592 Standard Pacific 42,801 a,b 314,587 Steven Madden 15,764 a 666,344 Sturm Ruger & Co. 8,170 b 370,918 True Religion Apparel 10,273 261,140 Universal Electronics 5,548 a 107,354 Wolverine World Wide 21,471 879,882 Consumer Services—4.1% American Public Education 8,316 300,291 Biglari Holdings 663 258,583 BJ’s Restaurants 9,299 a 305,937 Boyd Gaming 19,881 a,b 132,010 Buffalo Wild Wings 7,289 530,785 Capella Education 6,218 175,534 Career Education 22,690 a 79,869 CEC Entertainment 8,184 271,627 Coinstar 13,692 a,b 712,121 Corinthian Colleges 41,756 101,885 Cracker Barrel Old Country Store 9,645 619,788 DineEquity 6,536 a 437,912 Hillenbrand 27,586 623,719 Interval Leisure Group 18,954 367,518 The Fund 13 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Consumer Services (continued) ITT Educational Services 6,548 a 113,346 Jack in the Box 17,217 a 492,406 Lincoln Educational Services 6,070 33,931 Marcus 11,605 144,714 Marriott Vacations Worldwide 11,747 a 489,497 Monarch Casino & Resort 4,993 a 54,474 Multimedia Games Holding Company 11,901 a 175,064 Papa John’s International 8,617 a 473,418 Pinnacle Entertainment 27,166 a 430,038 Red Robin Gourmet Burgers 5,855 a 206,623 Ruby Tuesday 26,210 a 206,011 Ruth’s Hospitality Group 15,956 a 116,000 SHFL Entertainment 25,886 a 375,347 Sonic Automotive, Cl. A 15,319 320,014 Texas Roadhouse 25,500 428,400 Universal Technical Institute 8,090 81,224 Diversified Financials—2.6% Calamos Asset Management, Cl. A 11,271 119,134 Cash America International 13,863 549,945 EZCORP, Cl. A 19,361 a 384,509 Financial Engines 15,439 a,b 428,432 First Cash Financial Services 11,756 a 583,333 HFF, Cl. A 12,589 187,576 Interactive Brokers Group, Cl. A 18,057 247,020 Investment Technology Group 14,224 a 128,016 MarketAxess Holdings 15,799 557,705 Piper Jaffray 6,035 a 193,905 Prospect Capital 69,751 b 758,193 Stifel Financial 22,277 a 712,196 SWS Group 14,315 a 75,726 Virtus Investment Partners 2,768 a 334,762 World Acceptance 6,285 a,b 468,610 14 Common Stocks (continued) Shares Value ($) Energy—4.1% Approach Resources 12,478 a,b 312,075 Basic Energy Services 11,848 a,b 135,186 Bristow Group 16,201 869,346 Carrizo Oil & Gas 15,387 a 321,896 Cloud Peak Energy 25,323 a 489,494 Comstock Resources 18,917 a 286,214 Contango Oil & Gas 6,395 270,892 Exterran Holdings 28,054 a 614,944 Geospace Technologies 4,740 a 421,244 Gulf Island Fabrication 4,769 114,599 Gulfport Energy 23,156 a 885,022 Hornbeck Offshore Services 14,981 a 514,448 ION Geophysical 55,014 a 358,141 Lufkin Industries 13,302 b 773,245 Matrix Service 13,933 a 160,230 PDC Energy 12,047 a 400,081 Penn Virginia 19,433 85,700 PetroQuest Energy 18,986 a 93,981 Pioneer Energy Services 22,646 a 164,410 SEACOR Holdings 8,243 b 690,763 Stone Energy 21,935 a 450,106 Swift Energy 18,435 a 283,715 TETRA Technologies 32,499 a 246,667 Food & Staples Retailing—.6% Andersons 5,677 243,543 Casey’s General Stores 16,210 860,751 Nash Finch 6,302 134,107 Spartan Stores 10,404 159,805 Food, Beverage & Tobacco—2.5% Alliance One International 33,147 a 120,655 B&G Foods 19,980 565,634 Boston Beer, Cl. A 3,639 a,b 489,264 The Fund 15 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Food, Beverage & Tobacco (continued) Cal-Maine Foods 5,946 b 239,148 Calavo Growers 2,945 b 74,243 Darling International 49,807 a 798,904 Diamond Foods 7,690 b 105,122 Hain Celestial Group 18,052 a 978,779 J&J Snack Foods 6,103 390,226 Sanderson Farms 8,081 384,252 Seneca Foods, Cl. A 4,964 a 150,906 Snyders-Lance 17,494 421,780 TreeHouse Foods 14,843 a 773,766 Health Care Equipment & Services—7.2% Abaxis 9,313 345,512 ABIOMED 11,831 a,b 159,245 Air Methods 13,047 481,304 Align Technology 29,351 a 814,490 Almost Family 3,276 66,372 Amedisys 11,034 a 124,353 AMN Healthcare Services 16,747 a 193,428 AmSurg 12,561 a 376,956 Analogic 5,612 416,972 Bio-Reference Labs 12,039 a,b 345,399 Cantel Medical 6,589 195,891 Centene 21,908 a 898,228 Chemed 8,850 607,022 Computer Programs & Systems 3,451 173,723 CONMED 14,082 393,592 CorVel 2,744 a,b 123,014 Cross Country Healthcare 6,587 a 31,618 CryoLife 20,291 126,413 Cyberonics 10,930 a 574,153 Ensign Group 5,737 155,989 Gentiva Health Services 8,731 a 87,747 Greatbatch 11,026 a 256,244 Haemonetics 20,065 a 819,455 16 Common Stocks (continued) Shares Value ($) Health Care Equipment & Services (continued) Hanger 11,838 a 323,888 HealthStream 8,219 a 199,804 Healthways 12,930 a 138,351 ICU Medical 6,345 a 386,601 Integra LifeSciences Holdings 9,756 a 380,191 Invacare 16,169 263,555 IPC The Hospitalist 6,648 a 263,992 Kindred Healthcare 17,014 a 184,091 Landauer 2,835 b 173,530 LHC Group 5,865 a 124,924 Magellan Health Services 12,298 a 602,602 Medidata Solutions 9,375 a 367,406 Meridian Bioscience 15,980 b 323,595 Merit Medical Systems 11,892 a 165,299 Molina Healthcare 12,160 a 329,050 MWI Veterinary Supply 4,619 a 508,090 Natus Medical 12,735 a 142,377 Neogen 8,174 a 370,446 NuVasive 15,925 a 246,200 Omnicell 15,899 a 236,418 Palomar Medical Technologies 4,763 a 43,867 PharMerica 15,905 a 226,487 PSS World Medical 21,830 a 630,450 Quality Systems 15,901 276,041 SurModics 5,242 a 117,211 Symmetry Medical 15,734 a 165,522 West Pharmaceutical Services 13,743 752,429 Household & Personal Products—.6% Central Garden & Pet, Cl. A 17,648 a 184,422 Inter Parfums 5,856 113,958 Medifast 7,835 a 206,766 Prestige Brands Holdings 21,240 a 425,437 WD-40 6,825 b 321,526 The Fund 17 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Insurance—2.2% AMERISAFE 8,589 a 234,050 eHealth 7,144 a 196,317 Employers Holdings 10,935 225,042 Horace Mann Educators 18,812 375,488 Infinity Property & Casualty 4,222 245,889 Meadowbrook Insurance Group 21,240 122,767 National Financial Partners 18,483 a 316,799 Navigators Group 4,852 a 247,792 ProAssurance 26,514 1,118,626 RLI 6,069 392,422 Safety Insurance Group 4,396 202,963 Selective Insurance Group 20,834 401,471 Stewart Information Services 8,731 b 227,006 Tower Group 13,813 245,457 United Fire Group 12,000 262,080 Materials—6.4% A. Schulman 13,269 383,872 AK Steel Holding 54,931 b 252,683 AMCOL International 9,737 298,731 American Vanguard 10,047 312,160 Balchem 12,419 452,052 Buckeye Technologies 17,935 514,914 Calgon Carbon 22,124 a 313,718 Century Aluminum 23,769 a 208,216 Clearwater Paper 8,407 a 329,218 Deltic Timber 4,308 304,231 Eagle Materials 19,956 1,167,426 Glatfelter 18,091 316,231 Globe Specialty Metals 25,609 352,124 H.B. Fuller 21,758 757,614 Hawkins 2,581 99,730 Haynes International 5,132 266,197 Headwaters 29,386 a 251,544 Innophos Holdings 9,011 419,012 Kaiser Aluminum 8,104 499,936 18 Common Stocks (continued) Shares Value ($) Materials (continued) KapStone Paper and Packaging 16,699 370,551 Koppers Holdings 8,749 333,774 Kraton Performance Polymers 13,712 a 329,499 LSB Industries 7,958 a 281,872 Materion 8,997 231,943 Myers Industries 16,934 256,550 Neenah Paper 6,259 178,194 Olympic Steel 2,687 59,490 OM Group 12,003 a 266,467 PolyOne 37,392 763,545 Quaker Chemical 4,764 256,589 RTI International Metals 13,460 a 370,958 Schweitzer-Mauduit International 14,614 570,384 Stepan 6,006 333,573 Stillwater Mining 48,090 a,b 614,590 SunCoke Energy 28,641 a 446,513 Texas Industries 8,195 a,b 418,027 Tredegar 10,597 216,391 Wausau Paper 17,094 148,034 Zep 9,052 130,711 Media—.7% Arbitron 12,344 576,218 Digital Generation 8,833 a,b 95,926 E.W. Scripps, Cl. A 16,888 a 182,559 Harte-Hanks 18,267 107,775 Live Nation 58,480 a 544,449 Pharmaceuticals, Biotech & Life Sciences—3.2% Acorda Therapeutics 16,942 a 421,178 Affymetrix 35,857 a,b 113,667 Akorn 28,920 a 386,371 ArQule 29,677 a 82,799 Cambrex 15,050 a 171,269 Cubist Pharmaceuticals 26,748 a 1,125,021 The Fund 19 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Pharmaceuticals, Biotech & Life Sciences (continued) Emergent BioSolutions 10,928 a 175,285 Enzo Biochem 12,412 a 33,512 Hi-Tech Pharmacal 4,874 b 170,493 Luminex 15,983 a 267,875 Medicines 23,654 a 566,986 Momenta Pharmaceuticals 18,587 a,b 218,955 PAREXEL International 26,901 a 796,001 Questcor Pharmaceuticals 26,148 b 698,675 Salix Pharmaceuticals 21,690 a 878,011 Spectrum Pharmaceuticals 21,529 b 240,910 ViroPharma 30,317 a 690,015 Real Estate—8.6% Acadia Realty Trust 20,127 b,c 504,785 Cedar Realty Trust 27,035 c 142,745 Colonial Properties Trust 37,402 c 799,281 Cousins Properties 45,168 c 377,153 DiamondRock Hospitality 82,172 c 739,548 EastGroup Properties 11,472 c 617,308 EPR Properties 20,818 959,918 Extra Space Storage 44,304 c 1,612,223 Forestar Group 16,497 a 285,893 Franklin Street Properties 33,597 c 413,579 Getty Realty 7,845 b,c 141,681 Government Properties Income Trust 16,819 b,c 403,151 Healthcare Realty Trust 34,066 c 817,925 Inland Real Estate 32,716 c 274,160 Kilroy Realty 29,927 c 1,417,642 Kite Realty Group Trust 32,999 c 184,464 LaSalle Hotel Properties 41,439 c 1,052,136 Lexington Realty Trust 70,177 b,c 733,350 LTC Properties 12,182 c 428,685 Medical Properties Trust 58,276 c 696,981 Mid-America Apartment Communities 17,315 c 1,121,146 Parkway Properties 13,683 c 191,425 20 Common Stocks (continued) Shares Value ($) Real Estate (continued) Pennsylvania Real Estate Investment Trust 24,033 c 423,942 Post Properties 24,183 c 1,207,941 PS Business Parks 6,912 c 449,142 Sabra Healthcare 14,930 c 324,280 Saul Centers 3,911 c 167,352 Sovran Self Storage 11,827 c 734,457 Tanger Factory Outlet Centers 37,780 c 1,292,076 Universal Health Realty Income Trust 4,004 c 202,642 Urstadt Biddle Properties, Cl. A 7,633 c 150,217 Retailing—5.2% Big 5 Sporting Goods 7,005 b 91,765 Blue Nile 4,791 a,b 184,454 Brown Shoe 17,152 315,082 Buckle 11,357 b 506,976 Cato, Cl. A 12,331 338,239 Children’s Place Retail Stores 11,305 a 500,698 Christopher & Banks 2,810 a 15,314 Finish Line, Cl. A 21,864 413,886 Fred’s, Cl. A 17,024 226,589 Genesco 10,090 a 554,950 Group 1 Automotive 8,107 b 502,553 Haverty Furniture 4,172 68,045 Hibbett Sports 11,714 a 617,328 Hot Topic 22,230 214,519 JOS. A. Bank Clothiers 10,683 a 454,882 Kirkland’s 7,728 a 81,840 Lithia Motors, Cl. A 8,358 312,756 Lumber Liquidators Holdings 11,733 a,b 619,854 MarineMax 5,480 a 48,991 Men’s Wearhouse 20,257 631,208 Monro Muffler Brake 12,622 b 441,391 NutriSystem 10,892 89,205 OfficeMax 36,484 356,084 PEP Boys-Manny Moe & Jack 21,982 216,083 The Fund 21 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Retailing (continued) PetMed Express 8,120 b 90,132 Pool 19,392 820,669 Rue21 6,603 a 187,459 Select Comfort 23,678 a 619,653 Sonic 28,604 a 297,768 Stage Stores 14,124 349,993 Stein Mart 13,136 99,045 Tuesday Morning 20,624 a 128,900 Vitamin Shoppe 12,747 a 731,168 VOXX International 10,795 a 72,650 Zale 12,238 a 50,298 Zumiez 9,151 a,b 177,621 Semiconductors & Semiconductor Equipment—4.5% Advanced Energy Industries 19,660 a 271,505 ATMI 12,111 a 252,878 Brooks Automation 25,010 201,330 Cabot Microelectronics 10,033 356,272 Ceva 10,440 a 164,430 Cirrus Logic 26,271 a 761,071 Cohu 10,332 111,999 Cymer 12,380 a 1,119,523 Diodes 14,390 a 249,666 DSP Group 9,503 a,b 54,737 Entropic Communications 42,658 a 225,661 Exar 24,887 a 221,494 GT Advanced Technologies 50,086 a,b 151,260 Hittite Microwave 10,260 a 637,146 Kopin 33,071 a 110,126 Kulicke & Soffa Industries 36,921 a 442,683 Micrel 25,630 243,485 Microsemi 35,209 a 740,797 MKS Instruments 23,394 603,097 Monolithic Power Systems 12,417 276,651 22 Common Stocks (continued) Shares Value ($) Semiconductors & Semiconductor Equipment (continued) Nanometrics 7,865 a 113,413 Pericom Semiconductor 17,289 a 138,831 Power Integrations 11,649 391,523 Rubicon Technology 5,484 a,b 33,507 Rudolph Technologies 16,113 a 216,720 Sigma Designs 11,989 a 61,743 STR Holdings 12,343 a,b 31,104 Supertex 5,586 98,034 Tessera Technologies 19,840 325,773 TriQuint Semiconductor 61,286 a 296,624 Ultratech 11,322 a 422,311 Veeco Instruments 14,839 a,b 438,047 Volterra Semiconductor 9,264 a 159,063 Software & Services—6.8% Blackbaud 17,192 392,493 Blucora 14,909 a 234,220 Bottomline Technologies 13,837 a 365,158 CACI International, Cl. A 10,734 a 590,692 Cardtronics 18,362 a 435,914 CIBER 27,944 a 93,333 CommVault Systems 17,763 a 1,238,259 comScore 11,665 a 160,744 CSG Systems International 15,133 a 275,118 DealerTrack Technologies 17,821 a 511,819 Dice Holdings 22,984 a 210,993 Digital River 17,051 a 245,364 Ebix 15,510 b 249,246 EPIQ Systems 14,311 182,895 ExlService Holdings 8,675 a 229,888 Forrester Research 4,399 117,893 Heartland Payment Systems 18,259 538,641 Higher One Holdings 12,218 a,b 128,778 iGATE 10,017 a 157,968 The Fund 23 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Software & Services (continued) Interactive Intelligence Group 3,979 a 133,456 j2 Global 18,733 572,855 Liquidity Services 9,068 a 370,518 LivePerson 19,892 a 261,381 LogMeIn 9,022 a 202,183 Manhattan Associates 9,518 a 574,316 MAXIMUS 14,807 936,099 MicroStrategy, Cl. A 3,206 a 299,376 Monotype Imaging Holdings 15,926 254,497 NetScout Systems 17,609 a 457,658 NIC 24,397 398,647 OpenTable 9,640 a,b 470,432 Perficient 10,739 a 126,505 Progress Software 26,208 a 550,106 QuinStreet 10,892 a,b 73,194 Sourcefire 11,463 a 541,283 Stamps.com 5,067 a 127,688 Synchronoss Technologies 10,649 a 224,587 Take-Two Interactive Software 34,789 a 383,027 TeleTech Holdings 11,650 a 207,370 Tyler Technologies 11,898 a 576,339 United Online 42,098 235,328 VASCO Data Security International 12,191 a 99,479 Virtusa 6,840 a 112,381 Websense 18,173 a 273,322 XO Group 15,810 a 147,033 Technology Hardware & Equipment—6.8% 3D Systems 19,342 a,b 1,031,896 Agilysys 10,199 a 85,366 Anixter International 12,245 783,435 Arris Group 50,343 a 752,124 Avid Technology 14,731 a 111,661 Badger Meter 6,473 306,885 24 Common Stocks (continued) Shares Value ($) Technology Hardware & Equipment (continued) Bel Fuse, Cl. B 4,678 91,455 Benchmark Electronics 25,338 a 421,118 Black Box 7,708 187,613 Checkpoint Systems 14,398 a 154,635 Cognex 17,470 643,245 Coherent 10,014 506,909 Comtech Telecommunications 9,632 244,460 CTS 14,660 155,836 Daktronics 14,113 156,231 Digi International 13,128 a 124,322 DTS 8,106 a 135,370 Electro Scientific Industries 11,200 111,440 Electronics for Imaging 19,500 a 370,305 FARO Technologies 6,266 a 223,571 FEI 16,348 906,660 Harmonic 53,499 a 271,240 Insight Enterprises 21,355 a 370,936 Intermec 21,561 a 212,591 Ixia 19,354 a 328,631 Littelfuse 9,468 584,270 Measurement Specialties 4,603 a 158,159 Mercury Systems 11,555 a 106,306 Methode Electronics 10,789 108,214 MTS Systems 7,380 375,863 NETGEAR 15,402 a 607,147 Newport 14,213 a 191,165 Oplink Communications 10,378 a 161,689 OSI Systems 7,248 a 464,162 Park Electrochemical 7,368 189,579 PC-Tel 8,368 60,250 Plexus 16,339 a 421,546 Procera Networks 8,172 a 151,591 Radisys 9,525 a 28,384 Rofin-Sinar Technologies 10,775 a 233,602 The Fund 25 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Technology Hardware & Equipment (continued) Rogers 5,441 a 270,200 ScanSource 10,093 a 320,655 Super Micro Computer 10,040 a,b 102,408 Symmetricom 21,753 a 125,515 Synaptics 14,694 a,b 440,379 SYNNEX 13,017 a 447,524 TTM Technologies 20,468 a 188,306 ViaSat 15,958 a,b 620,766 Telecommunication Services—.6% Atlantic Tele-Network 5,718 209,908 Cbeyond 13,103 a 118,451 Cincinnati Bell 76,418 a 418,771 General Communication, Cl. A 14,726 a 141,222 Lumos Networks 6,033 60,451 Neutral Tandem 17,585 45,193 NTELOS Holdings 11,339 b 148,654 USA Mobility 11,189 130,688 Transportation—1.6% Allegiant Travel 6,709 492,508 Arkansas Best 9,749 93,103 Forward Air 13,988 489,720 Heartland Express 19,901 260,106 Hub Group, Cl. A 14,563 a 489,317 Knight Transportation 22,400 327,712 Old Dominion Freight Line 30,469 a 1,044,477 SkyWest 20,753 258,582 26 Common Stocks (continued) Shares Value ($) Utilities—3.8% Allete 15,018 615,438 American States Water 9,439 452,883 Avista 24,759 596,939 CH Energy Group 7,176 468,019 El Paso Electric 18,625 594,324 Laclede Group 9,500 366,795 New Jersey Resources 15,926 630,988 Northwest Natural Gas 10,922 482,752 NorthWestern 16,906 587,145 Piedmont Natural Gas 28,250 b 884,507 South Jersey Industries 11,855 596,662 Southwest Gas 18,360 778,648 UIL Holdings 19,996 716,057 UNS Energy 15,730 667,267 Total Common Stocks (cost $166,799,410) Principal Short -Term Investments—.1% Amount ($) Value ($) U.S. Treasury Bills; 0.03%, 3/14/13 (cost $204,988) 205,000 d Other Investment—1.1% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $2,521,198) 2,521,198 e The Fund 27 STATEMENT OF INVESTMENTS (continued) Investment of Cash Collateral for Securities Loaned—9.5% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $20,789,808) 20,789,808 e Total Investments (cost $190,315,404) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. b Security, or portion thereof, on loan.At December 31, 2012, the value of the fund’s securities on loan was $20,711,718 and the value of the collateral held by the fund was $20,789,808. c Investment in real estate investment trust. d Held by or on behalf of a counterparty for open financial futures positions. e Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Short-Term/ Commercial & Professional Services 4.0 Money Market Investments 10.7 Utilities 3.8 Capital Goods 10.6 Pharmaceuticals, Real Estate 8.6 Biotech & Life Sciences 3.2 Health Care Equipment & Services 7.2 Diversified Financials 2.6 Banks 7.0 Food, Beverage & Tobacco 2.5 Software & Services 6.8 Insurance 2.2 Technology Hardware & Equipment 6.8 Transportation 1.6 Materials 6.4 Media .7 Retailing 5.2 Food & Staples Retailing .6 Consumer Durables & Apparel 4.6 Household & Personal Products .6 Semiconductors & Telecommunication Services .6 Semiconductor Equipment 4.5 Automobiles & Components .4 Consumer Services 4.1 Energy 4.1 † Based on net assets. See notes to financial statements. 28 STATEMENT OF FINANCIAL FUTURES December 31, 2012 Market Value Unrealized Covered by Appreciation Contracts Contracts ($) Expiration at 12/31/2012 ($) Financial Futures Long Russell 2000 E-mini 38 3,217,080 March 2013 See notes to financial statements. The Fund 29 STATEMENT OF ASSETS AND LIABILITIES December 31, 2012 Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $20,711,718)—Note 1(b): Unaffiliated issuers 167,004,398 216,990,461 Affiliated issuers 23,311,006 23,311,006 Cash 205,004 Dividends and securities lending income receivable—Note 1(b) 175,261 Receivable for futures variation margin—Note 4 81,772 Receivable for investment securities sold 30,197 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(b) 108,363 Liability for securities on loan—Note 1(b) 20,789,808 Payable for investment securities purchased 265,076 Payable for shares of Beneficial Interest redeemed 60,017 Net Assets ($) Composition of Net Assets ($): Paid-in capital 171,417,951 Accumulated undistributed investment income—net 2,838,795 Accumulated net realized gain (loss) on investments (4,732,424 ) Accumulated net unrealized appreciation (depreciation) on investments (including $60,052 net unrealized appreciation on financial futures) 50,046,115 Net Assets ($) Shares Outstanding (unlimited number of $.001 par value shares of Beneficial Interest authorized) 16,192,381 Net Asset Value, offering and redemption price per share ($) See notes to financial statements. 30 STATEMENT OF OPERATIONS Year Ended December 31, 2012 Investment Income ($): Income: Cash dividends: Unaffiliated issuers 3,814,243 Affiliated issuers 1,877 Income from securities lending—Note 1(b) 227,910 Interest 132 Total Income Expenses: Management fee—Note 3(a) 737,928 Distribution fees—Note 3(b) 527,091 Trustees’ fees—Note 3(a,c) 5,945 Loan commitment fees—Note 2 1,945 Interest expense—Note 2 291 Total Expenses Less—Trustees’ fees reimbursed by the Manager—Note 3(a) (5,945 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 3,037,138 Net realized gain (loss) on financial futures 249,039 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments 24,228,723 Net unrealized appreciation (depreciation) on financial futures (1,540 ) Net Unrealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 31 STATEMENT OF CHANGES IN NET ASSETS Year Ended December 31, 2012 2011 Operations ($): Investment income—net 2,776,907 982,465 Net realized gain (loss) on investments 3,286,177 8,367,077 Net unrealized appreciation (depreciation) on investments 24,227,183 (7,804,459 ) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net (958,185 ) (1,073,675 ) Net realized gain on investments (7,433,736 ) (429,470 ) Total Dividends ) ) Beneficial Interest Transactions ($): Net proceeds from shares sold 39,544,343 62,859,669 Dividends reinvested 8,391,921 1,503,145 Cost of shares redeemed (46,693,164 ) (45,699,786 ) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 196,428,991 177,724,025 End of Period Undistributed investment income—net 2,838,795 1,020,073 Capital Share Transactions (Shares): Shares sold 3,046,484 5,252,140 Shares issued for dividends reinvested 637,200 116,073 Shares redeemed (3,637,522 ) (3,783,869 ) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. 32 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.The fund’s total returns do not refect expenses associated with variable annuity or insurance contracts. These figures have been derived from the fund’s financial statements. Year Ended December 31, 2012 2011 2010 2009 2008 Per Share Data ($): Net asset value, beginning of period 12.17 12.20 9.75 10.36 17.64 Investment Operations: Investment income—net a .17 .07 .08 .06 .12 Net realized and unrealized gain (loss) on investments 1.73 .01 2.43 1.42 (4.95 ) Total from Investment Operations 1.90 .08 2.51 1.48 (4.83 ) Distributions: Dividends from investment income—net (.06 ) (.08 ) (.06 ) (.27 ) (.13 ) Dividends from net realized gain on investments (.45 ) (.03 ) — (1.82 ) (2.32 ) Total Distributions (.51 ) (.11 ) (.06 ) (2.09 ) (2.45 ) Net asset value, end of period 13.56 12.17 12.20 9.75 10.36 Total Return (%) 15.74 .56 25.83 25.03 (30.91 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .60 .60 .60 .60 .60 Ratio of net expenses to average net assets .60 .60 .60 .60 .60 Ratio of net investment income to average net assets 1.32 .54 .75 .76 .85 Portfolio Turnover Rate 13.66 22.23 32.85 28.18 35.95 Net Assets, end of period ($ x 1,000) 219,570 196,429 177,724 127,172 106,831 a Based on average shares outstanding at each month end. See notes to financial statements. The Fund 33 NOTES TO FINANCIAL STATEMENTS NOTE 1—Significant Accounting Policies: Dreyfus Investment Portfolios (the “Company”) is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open end management investment company, operating as a series company currently offering four series, including the Small Cap Stock Index Portfolio (the “fund”).The fund is only offered to separate accounts established by insurance companies to fund variable annuity contracts and variable life insurance policies.The fund is a diversified series.The fund’s investment objective is to match the performance of the Standard & Poor’s® SmallCap 600 Index. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares, which are sold without a sales charge. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications.The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. 34 (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities The Fund 35 NOTES TO FINANCIAL STATEMENTS (continued) are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All of the preceding securities are categorized within Level 1 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the “Service”) approved by the Company’s Board of Trustees (the “Board”).These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when 36 fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized within Level 3 of the fair value hierarchy. Financial futures, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day.These securities are generally categorized within Level 1 of the fair value hierarchy. The following is a summary of the inputs used as of December 31, 2012 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 216,785,474 — — Mutual Funds 23,311,006 — — U.S. Treasury — 204,987 — Other Financial Instruments: Financial Futures †† 60,052 — — † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation at period end. At December 31, 2012, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. The Fund 37 NOTES TO FINANCIAL STATEMENTS (continued) (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit.The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended December 31, 2012, The Bank of New York Mellon earned $75,970 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” in the Act. Investments in affiliated investment companies for the period ended December 31, 2012 were as follows: Affiliated Investment Value Value Net Company 12/31/2011 ($) Purchases ($) Sales ($) 12/31/2012 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 2,749,708 38,219,634 38,448,144 2,521,198 1.1 38 Affiliated Investment Value Value Net Company 12/31/2011 ($) Purchases ($) Sales ($) 12/31/2012 ($) Assets (%) Dreyfus Institutional Cash Advantage Fund 31,833,524 74,622,459 85,666,175 20,789,808 9.5 Total 34,583,232 112,842,093 (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended December 31, 2012, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended December 31, 2012 remains subject to examination by the Internal Revenue Service and state taxing authorities. The Fund 39 NOTES TO FINANCIAL STATEMENTS (continued) At December 31, 2012, the components of accumulated earnings on a tax basis were as follows: undistributed ordinary income $3,601,375, undistributed capital gains $2,635,360 and unrealized appreciation $41,874,386. The tax character of distributions paid to shareholders during the fiscal periods ended December 31, 2012 and December 31, 2011 were as follows: ordinary income $2,070,862 and $1,073,675 and long-term capital gains $6,321,059 and $429,470, respectively. (f) New Accounting Pronouncement: In December 2011, FASB issued Accounting Standards Update No. 2011-11 “Disclosures about Offsetting Assets and Liabilities” (“ASU 2011-11”). These disclosure requirements are intended to help investors and other financial statement users to better assess the effect or potential effect of offsetting arrangements on a company’s financial position.They also improve transparency in the reporting of how companies mitigate credit risk, including disclosure of related collateral pledged or received. In addition,ASU 2011-11 facilitates comparison between those entities that prepare their financial statements on the basis of GAAP and those entities that prepare their financial statements on the basis of International Financial Reporting Standards (“IFRS”). ASU 2011-11 requires entities to: disclose both gross and net information about both instruments and transactions eligible for offset in the financial statements; and disclose instruments and transactions subject to an agreement similar to a master netting agreement. ASU 2011-11 is effective for fiscal years beginning on or after January 1, 2013, and interim periods within those annual periods.At this time, management is evaluating the implications of ASU 2011-11 and its impact on the fund’s financial statement disclosures. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $210 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. 40 Prior to October 10, 2012, the unsecured credit facility with Citibank, N.A., was $225 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended December 31, 2012 was approximately $23,500 with a related weighted average annualized interest rate of 1.24%. NOTE 3—Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement (the “Agreement”) with the Manager, the management fee is computed at the annual rate of .35% of the value of the fund’s average daily net assets and is payable monthly. Under the terms of the Agreement, the Manager has agreed to pay all of the expenses of the fund (excluding management fees, Rule 12b-1 Distribution Plan fees, taxes, interest expense, brokerage commissions, commitment fees on borrowings, trustees fees, fees and expenses of independent counsel to the fund and the non-interested Board members, and extraordinary expenses). In addition, the Manager has also agreed to reduce its fee in an amount equal to the fund’s allocated portion of the accrued fees and expenses of non-interested Board members and fees and expenses of independent counsel to the fund. During the period ended December 31, 2012, fees reimbursed by the Manager amounted to $5,945. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, the fund pays the Distributor for distributing its shares, for servicing and/or maintaining shareholder accounts and for advertising and marketing.The Distribution Plan provides for payments to be made at an annual rate of .25% of the value of the fund’s average daily net assets. The Distributor may make payments to Participating Insurance Companies and to brokers and dealers acting as principal underwriter for their variable insurance products. The fees payable The Fund 41 NOTES TO FINANCIAL STATEMENTS (continued) under the Distribution Plan are payable without regard to actual expenses incurred. During the period ended December 31, 2012, the fund was charged $527,091 pursuant to the Distribution Plan. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $63,643 and Distribution Plan fees $45,459, which are offset against an expense reimbursement currently in effect in the amount of $739. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and financial futures, during the period ended December 31, 2012, amounted to $28,467,098 and $32,598,549, respectively. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended December 31, 2012 is discussed below. Financial Futures: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including equity price risk, as a result of changes in value of underlying financial instruments. The fund invests in financial futures in order to manage its exposure to or protect against changes in the market. A financial futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a counterparty, which consist of cash or cash equivalents.The amount of these deposits is determined by 42 the exchange or Board of Trade on which the contract is traded and is subject to change.Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations.When the contracts are closed, the fund recognizes a realized gain or loss which is reflected in the Statement of Operations.There is minimal counterparty credit risk to the fund with financial futures since they are exchange traded, and the exchange’s clearinghouse guarantees the financial futures against default. Financial futures open at December 31, 2012 are set forth in the Statement of Financial Futures. The following summarizes the average market value of derivatives outstanding during the period ended December 31, 2012: Average Market Value ($) Equity financial futures 2,629,252 At December 31, 2012, the cost of investments for federal income tax purposes was $198,427,081; accordingly, accumulated net unrealized appreciation on investments was $41,874,386, consisting of $60,402,275 gross unrealized appreciation and $18,527,889 gross unrealized depreciation. The Fund 43 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Trustees Dreyfus Investment Portfolios, Small Cap Stock Index Portfolio We have audited the accompanying statement of assets and liabilities, including the statements of investments and financial futures, of Dreyfus Investment Portfolios, Small Cap Stock Index Portfolio (one of the series comprising Dreyfus Investment Portfolios) as of December 31, 2012, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended. These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. We were not engaged to perform an audit of the Fund’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting. Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of December 31, 2012 by correspondence with the custodian and others. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus Investment Portfolios, Small Cap Stock Index Portfolio at December 31, 2012, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended, in conformity with U.S. generally accepted accounting principles. New York, New York February 13, 2013 44 IMPORTANT TAX INFORMATION (Unaudited) For federal tax purposes, the fund hereby reports 100% of the ordinary dividends paid during the fiscal year ended December 31, 2012 as qualifying for the corporate dividends received deduction. Shareholders will receive notification in early 2013 of the percentage applicable to the preparation of their 2012 income tax returns.Also, the fund hereby reports $.0677 per share as a short-term capital gain distribution paid and also reports $.3846 per share as a long-term capital gain distribution paid on March 28, 2012. The Fund 45 PROXY RESULTS (Unaudited) The Company held a special meeting of shareholders on August 3, 2012.The proposal considered at the meeting, and the results, are as follows: Shares Votes For Authority Withheld To elect additional Board Members: Gordon J. Davis † 40,383,221 1,880,340 Nathan Leventhal † 40,484,976 1,778,585 Benaree Pratt Wiley † 40,471,151 1,792,410 † Each of the above Board Members were duly elected by shareholders at the fund’s August 3, 2012 shareholder meeting. Nathan Leventhal and Benaree Pratt Wiley were existing Board Members previously having been elected by the fund’s Board. In addition, Clifford L.Alexander, Jr., Joseph S. DiMartino,Whitney I. Gerard and George L. Perry continue as Board Members of the Company. 46 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) At a meeting of the fund’s Board of Trustees held on July 18 and 19, 2012, the Board considered the renewal of the fund’s Management Agreement pursuant to which Dreyfus provides the fund with investment advisory and administrative services (the “Agreement”). The Board members, none of whom are “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from Dreyfus representatives. In considering the renewal of the Agreement, the Board considered all factors that it believed to be relevant, including those discussed below. The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund . The Board considered information previously provided to them in presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex, and Dreyfus representatives confirmed that there had been no material changes in this information. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements.The Board also considered Dreyfus’ extensive administrative, accounting, and compliance infrastructures. The Fund 47 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) The Board also considered portfolio management’s brokerage policies and practices (including policies and practices regarding soft dollars) and the standards applied in seeking best execution. Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board reviewed reports prepared by Lipper, Inc. (“Lipper”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for various periods ended May 31, 2012, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Lipper as of the date of its analysis. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds. The Board discussed the results of the comparisons and noted that the fund’s total return performance variously was above, at and below the Performance Group median and above the Performance Universe median for all periods, ranking in the first quartile of the Performance Universe for five out of the six periods. Dreyfus also provided a comparison of the fund’s calendar year total returns to the returns of the fund’s benchmark index. The Board also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons. Taking 48 into account the fund’s “unitary” fee structure, the Board noted that the fund’s contractual management fee was below the Expense Group median, the fund’s actual management fee was below the Expense Group and Expense Universe medians and the fund’s total expenses were above the Expense Group and Expense Universe medians. Dreyfus representatives reviewed with the Board the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund and (2) paid to Dreyfus or the Dreyfus-affiliated primary employer of the fund’s primary portfolio manager(s) for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients.They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors, noting the fund’s “unitary” fee structure.The Board considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the expenses allocated and profit received by Dreyfus and the resulting profitability percentage for managing the fund and the aggregate profitability percentage to Dreyfus of managing the funds in the Dreyfus fund complex, and the method used to determine the expenses and profit. The Board concluded that the profitability results were not unreasonable, given the services rendered and service levels provided by Dreyfus. The Board also had been provided with information prepared by an independent consulting firm regarding Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex.The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. The Fund 49 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) The Board’s counsel stated that the Board should consider the profitability analysis (1) as part of the evaluation of whether the fees under the Agreement bear a reasonable relationship to the mix of services provided by Dreyfus, including the nature, extent and quality of such services, and (2) in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders. Dreyfus representatives also noted that, as a result of shared and allocated costs among funds in the Dreyfus fund complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate to, or even in the opposite direction from, changes in the fund’s asset level.The Board also considered potential benefits to Dreyfus from acting as investment adviser and noted the soft dollar arrangements in effect for trading the fund’s investments. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreement. Based on the discussions and considerations as described above, the Board concluded and determined as follows. The Board concluded that the nature, extent and quality of the services provided by Dreyfus are adequate and appropriate. The Board generally was satisfied with the fund’s performance. The Board concluded that the fee paid to Dreyfus was reasonable in light of the considerations described above. The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Agreement and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. 50 In evaluating the Agreement, the Board considered these conclusions and determinations and also relied on its previous knowledge, gained through meetings and other interactions with Dreyfus and its affiliates, of the fund and the services provided to the fund by Dreyfus.The Board also relied on information received on a routine and regular basis throughout the year relating to the operations of the fund and the investment management and other services provided under the Agreement, including information on the investment performance of the fund in comparison to similar mutual funds and benchmark performance indices; general market outlook as applicable to the fund; and compliance reports. In addition, it should be noted that the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place between the Board and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board’s conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years. The Board determined that renewal of the Agreement was in the best interests of the fund and its shareholders. The Fund 51 BOARD MEMBERS INFORMATION (Unaudited) 52 The Fund 53 OFFICERS OF THE FUND (Unaudited) 54 The Fund 55 NOTES For More Information © 2ecurities Corporation Dreyfus Investment Portfolios, Technology Growth Portfolio ANNUAL REPORT December 31, 2012 The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Fund’s Expenses 8 Comparing Your Fund’s Expenses With Those of Other Funds 9 Statement of Investments 12 Statement of Assets and Liabilities 13 Statement of Operations 14 Statement of Changes in Net Assets 15 Financial Highlights 17 Notes to Financial Statements 26 Report of Independent Registered Public Accounting Firm 27 Proxy Results 28 Information About the Renewal of the Fund’s Management Agreement 33 Board Members Information 35 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus Investment Portfolios, Technology Growth Portfolio The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this annual report for Dreyfus Investment Portfolios, Technology Growth Portfolio, covering the 12-month period from January 1, 2012, through December 31, 2012. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. In retrospect, 2012 was notable for the global equity markets’ resilience in the face of some tough macroeconomic challenges. Worries regarding sluggish employment growth, weak housing markets and Congressional gridlock weighed on investor sentiment in the United States at times during the year, yet U.S. stocks posted respectable gains, on average.An ongoing debt crisis led to recessionary conditions in Europe, particularly for some of the continent’s more peripheral nations, but aggressive actions from monetary policymakers helped some European stock markets produce double-digit returns.While China’s economy slowed in response to inflation-fighting measures, officials there appeared to have engineered a “soft landing,” and Chinese stocks generally ended the year with positive absolute returns. We currently expect the U.S. and global economies to be modestly stronger in 2013, especially during the second half of the year.The global economy seems likely to benefit from Europe’s ongoing efforts to support its banking system and common currency, and by China’s moves toward more stimulative fiscal policies under new government leadership. In the United States, greater certainty regarding U.S. tax and fiscal policies, the resumption of postponed spending by businesses, and a continued housing recovery could support modestly higher rates of economic growth.We encourage you to discuss the implications of our economic analysis with your financial advisor, who can help you align your investments with the year’s challenges and opportunities. Thank you for your continued confidence and support. Sincerely, J. Charles Cardona President The Dreyfus Corporation January 15, 2013 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2012, through December 31, 2012, as provided by Barry K. Mills, CFA, Portfolio Manager Fund and Market Performance Overview For the 12-month period ended December 31, 2012, Dreyfus Investment Portfolios, Technology Growth Portfolio’s Initial shares produced a total return of 15.62%, and its Service shares produced a total return of 15.35%. 1 The fund’s benchmarks, the Morgan Stanley High Technology 35 Index (“MS High Tech 35 Index”) and the Standard & Poor’s 500 Composite Stock Price Index (“S&P 500 Index”), produced total returns of 18.18% and 15.99%, respectively, over the same period. Although improving economic fundamentals generally boosted stock prices in 2012, the information technology sector exceeded broader market averages due to gains among companies at the forefront of major technological trends. The fund produced lower results than the MS High Tech 35 Index, mainly due to its lack of exposure to some of the sector’s top performers. The Fund’s Investment Approach The fund seeks capital appreciation.To pursue its goal the fund normally invests at least 80% of its net assets in the stocks of growth companies of any size that Dreyfus believes to be leading producers or beneficiaries of technological innovation. In choosing stocks, the fund looks for technology companies with the potential for strong earnings or revenue growth rates, although some of the fund’s investments may currently be experiencing losses. The fund’s investment process centers on a multi-dimensional approach that looks for opportunities across emerging growth, cyclical or stable growth companies. The fund’s investment approach seeks companies that appear to have strong earnings momentum, positive earnings revisions, favorable growth, product or market cycles and/or favorable valuations. Fundamentals Improved Amid Waning Economic Concerns The year 2012 got off to a good start, as investors responded positively to strong corporate earnings reports, domestic employment gains, a quantitative easing program in Europe, and less restrictive monetary and fiscal policies in China.Although investor The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) sentiment turned more cautious during the spring when the U.S. labor market’s rebound slowed and concerns in Europe resurfaced, stocks generally rebounded over the summer amid more encouraging economic news, including a short drop in the U.S. unemployment rate. They lost ground again in November as worries mounted over automatic tax hikes and spending cuts scheduled for the start of 2013. Nevertheless, continued corporate earnings strength and signs of an improving U.S. housing market enabled equity markets to resume their rally as the year came to a close. Although information technology stocks participated more than fully in the broader market’s gains, on average, a closer look reveals mixed results within the sector. Substantial gains among companies engaged in the secular trends of cloud computing, server virtualization, data management, and mobile computing were partly offset by weakness among companies with exposure to dwindling sales of personal computers. In addition, some wireless handset manufacturers stumbled when they proved unable to create competitive products for a rapidly changing smartphone market. Focus on Positive Secular Trends An emphasis on companies that we regarded as beneficiaries of positive trends in the technology industry helped bolster the fund’s performance in 2012. However, lack of exposure to some of the year’s top performers in other areas—most notably online retailer eBay and enterprise software developer SAP—dampened results compared to the MS High Tech 35 Index. The fund achieved better results through underweighted positions in some of the sector’s weaker areas, particularly makers of personal computers and companies that contribute to the industry’s supply chain. Lack of exposure to PC-related companies such as Hewlett-Packard, Intel, and NVIDIA proved beneficial to performance. Instead, the fund focused on companies at the forefront of cloud and mobile computing. For example, despite a swoon late in the year, electronics innovator Apple gained substantial value in 2012 when it attracted more consumers to its tablets and smart-phones. Software-as-a-service specialist salesforce.com advanced as it demonstrated the value of cloud computing for customers’ sales management efforts. Software solutions provider Red Hat showed leadership in open source technologies. Internet content delivery specialist Akamai Technologies recovered from a shaky start to the year as more companies added streaming video to their online capabilities. 4 In addition to disappointments related to stocks the fund did not hold, relative performance was undermined by unfortunate timing in the purchase and sale of hard drive maker Seagate Technology . In addition, videogame producer Electronic Arts suffered after a disappointing product launch, and data integration company Informatica missed quarterly earnings targets due to problems in its European operations. Capital Spending May Rise While we remain concerned regarding sluggish U.S. economic growth and continued turmoil in Europe, we believe that the positive, secular technology trends that helped drive the fund’s gains over the reporting period remain intact. In addition, we expect business spending on technology to accelerate in 2013, potentially benefiting companies with productivity-enhancing products and services.We have continued to find relatively few opportunities among companies selling legacy technologies. January 15, 2013 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. The technology sector has been among the most volatile sectors of the stock market.Technology companies involve greater risk because their revenue and/or earnings tend to be less predictable and some companies may be experiencing significant losses. Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. The fund is only available as a funding vehicle under variable life insurance policies or variable annuity contracts issued by insurance companies. Individuals may not purchase shares of the fund directly.A variable annuity is an insurance contract issued by an insurance company that enables investors to accumulate assets on a tax-deferred basis for retirement or other long-term goals. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost.The fund’s performance does not reflect the deduction of additional charges and expenses imposed in connection with investing in variable insurance contracts, which will reduce returns. 2 SOURCE: BLOOMBERG L.P. — Reflects reinvestment of net dividends and, where applicable, capital gain distributions.The Morgan Stanley High Technology 35 Index is an unmanaged, equal dollar-weighted index of 35 stocks from the electronics-based subsectors. Investors cannot invest directly in any index. 3 SOURCE: LIPPER INC. — Reflects monthly reinvestment of dividends and, where applicable, capital gain distributions.The Standard & Poor’s 500® Composite Stock Price Index is a widely accepted, unmanaged index of U.S. stock market performance. Investors cannot invest directly in any index. The Fund 5 Comparison of change in value of $10,000 investment in Dreyfus Investment Portfolios, Technology Growth Portfolio Initial shares and Service shares with the Standard & Poor’s 500 Composite Stock Price Index and the Morgan Stanley High Technology 35 Index Average Annual Total Returns as of 12/31/12 1 Year 5 Years 10 Years Initial shares % % % Service shares % % % Standard & Poor’s 500 Composite Stock Price Index % % % Morgan Stanley High Technology 35 Index % % % † Source: Lipper Inc. †† Source: Bloomberg L.P. Past performance is not predictive of future performance.The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The fund’s performance does not reflect the deduction of additional charges and expenses imposed in connection with investing in variable insurance contracts which will reduce returns. The above graph compares a $10,000 investment made in Initial and Service shares of Dreyfus Investment Portfolios, Technology Growth Portfolio on 12/31/02 to a $10,000 investment made in the Morgan Stanley High Technology 35 Index (the “MS High Tech 35 Index”) and the Standard & Poor’s 500 Composite Stock Price Index (the “S&P 500 Index”) on that date. 6 The fund’s Initial shares are not subject to a Rule 12b-1 fee.The fund’s Service shares are subject to a 0.25% annual Rule 12b-1 fee.All dividends and capital gain distributions are reinvested. The fund’s performance shown in the line graph above takes into account all applicable fund fees and expenses for Initial and Service shares.The MS High Tech 35 Index is an unmanaged, equal dollar-weighted index of 35 stocks from the electronics-based subsectors.The S&P 500 Index is a widely accepted, unmanaged index of U.S. stock market performance. Unlike a mutual fund, the indices are not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. The Fund 7 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads), redemption fees and expenses associated with variable annuity or insurance contracts, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Investment Portfolios, Technology Growth Portfolio from July 1, 2012 to December 31, 2012. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended December 31, 2012 Initial Shares Service Shares Expenses paid per $1,000 † $ 4.26 $ 5.54 Ending value (after expenses) $ 1,040.60 $ 1,039.40 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended December 31, 2012 Initial Shares Service Shares Expenses paid per $1,000 † $ 4.22 $ 5.48 Ending value (after expenses) $ 1,020.96 $ 1,019.71 † Expenses are equal to the fund’s annualized expense ratio of .83% for Initial Shares and 1.08% for Service Shares, multiplied by the average account value over the period, multiplied by 184/366 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS December 31, 2012 Common Stocks—98.8% Shares Value ($) Application Software—8.5% Citrix Systems 68,360 a 4,494,670 Informatica 125,341 a 3,800,339 salesforce.com 72,140 a 12,126,734 Communications Equipment—12.9% Ciena 584,080 a,b 9,170,056 F5 Networks 74,240 a 7,212,416 Palo Alto Networks 100,080 b 5,356,282 QUALCOMM 148,730 9,224,235 Computer Hardware—3.4% Apple 15,381 Computer Storage & Peripherals—2.4% SanDisk 130,230 a Consumer Electronics—1.8% Garmin 108,560 b Data Processing & Outsourced Services—4.3% MasterCard, Cl. A 11,770 5,782,366 Paychex 144,870 b 4,511,252 Electronic Components—5.9% Amphenol, Cl. A 86,370 5,588,139 Xilinx 239,040 8,581,536 Internet Retail—7.2% Amazon.com 47,330 a 11,886,456 priceline.com 8,890 a 5,522,468 The Fund 9 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Internet Software & Services—15.0% Akamai Technologies 335,720 a 13,734,305 Google, Cl. A 13,850 a 9,824,774 LinkedIn, Cl. A 107,230 a 12,312,149 IT Consulting & Other Services—6.1% Cognizant Technology Solutions, Cl. A 114,795 a 8,500,569 Teradata 99,100 a 6,133,299 Semiconductors—21.6% Analog Devices 241,050 10,138,563 Avago Technologies 239,940 7,596,500 Broadcom, Cl. A 255,630 a 8,489,472 Skyworks Solutions 375,370 a 7,620,011 Taiwan Semiconductor Manufacturing, ADR 498,600 8,555,976 Texas Instruments 303,440 9,388,434 Systems Software—9.7% Oracle 282,703 9,419,664 Red Hat 113,960 a 6,035,322 VMware, Cl. A 82,450 a 7,761,843 Total Common Stocks (cost $202,542,503) Other Investment—1.3% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $3,054,491) 3,054,491 c 10 Investment of Cash Collateral for Securities Loaned—6.4% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $15,302,500) 15,302,500 c Total Investments (cost $220,899,494) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR—American Depository Receipts a Non-income producing security. b Security, or portion thereof, on loan.At December 31, 2012, the value of the fund’s securities on loan was $15,212,220 and the value of the collateral held by the fund was $15,302,500. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Semiconductors 21.6 IT Consulting & Other Services 6.1 Internet Software & Services 15.0 Electronic Components 5.9 Communications Equipment 12.9 Data Processing & Outsourced Services 4.3 Systems Software 9.7 Computer Hardware 3.4 Application Software 8.5 Computer Storage & Peripherals 2.4 Money Market Investments 7.7 Consumer Electronics 1.8 Internet Retail 7.2 † Based on net assets. See notes to financial statements. The Fund 11 STATEMENT OF ASSETS AND LIABILITIES December 31, 2012 Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $15,212,220)—Note 1(b): Unaffiliated issuers 202,542,503 237,070,602 Affiliated issuers 18,356,991 18,356,991 Cash 230,772 Dividends and securities lending income receivable 21,786 Prepaid expenses 63,071 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(b) 196,940 Liability for securities on loan—Note 1(b) 15,302,500 Payable for shares of Beneficial Interest redeemed 448,643 Accrued expenses 33,805 Net Assets ($) Composition of Net Assets ($): Paid-in capital 221,472,529 Accumulated net realized gain (loss) on investments (16,239,294 ) Accumulated net unrealized appreciation (depreciation) on investments 34,528,099 Net Assets ($) Net Asset Value Per Share Initial Shares Service Shares Net Assets ($) 79,352,805 160,408,529 Shares Outstanding 5,733,774 11,923,606 Net Asset Value Per Share ($) See notes to financial statements. 12 STATEMENT OF OPERATIONS Year Ended December 31, 2012 Investment Income ($): Income: Cash dividends (net of $48,324 foreign taxes withheld at source): Unaffiliated issuers 1,956,367 Affiliated issuers 9,892 Income from securities lending—Note 1(b) 48,691 Total Income Expenses: Management fee—Note 3(a) 1,760,014 Distribution fees—Note 3(b) 379,184 Professional fees 75,361 Prospectus and shareholders’ reports 55,283 Custodian fees—Note 3(b) 17,056 Trustees’ fees and expenses—Note 3(c) 8,728 Shareholder servicing costs—Note 3(b) 3,499 Loan commitment fees—Note 2 3,187 Miscellaneous 19,656 Total Expenses Less—reduction in fees due to earnings credits—Note 3(b) (4 ) Net Expenses Investment (Loss)—Net ) Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 14,160,108 Net unrealized appreciation (depreciation) on investments 16,843,108 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 13 STATEMENT OF CHANGES IN NET ASSETS Year Ended December 31, 2012 2011 Operations ($): Investment (loss)—net (307,014 ) (932,927 ) Net realized gain (loss) on investments 14,160,108 10,066,680 Net unrealized appreciation (depreciation) on investments 16,843,108 (27,944,303 ) Net Increase (Decrease) in Net Assets Resulting from Operations ) Beneficial Interest Transactions ($): Net proceeds from shares sold: Initial Shares 9,748,204 10,719,132 Service Shares 37,102,127 34,172,366 Cost of shares redeemed: Initial Shares (16,867,505 ) (21,000,679 ) Service Shares (20,852,628 ) (42,189,252 ) Increase (Decrease) in Net Assets from Beneficial Interest Transactions ) Total Increase (Decrease) in Net Assets ) Net Assets ($): Beginning of Period 199,934,934 237,043,917 End of Period Capital Share Transactions (Shares): Initial Shares Shares sold 726,742 831,404 Shares redeemed (1,253,988 ) (1,643,642 ) Net Increase (Decrease) in Shares Outstanding ) ) Service Shares Shares sold 2,804,136 2,677,951 Shares redeemed (1,599,229 ) (3,414,028 ) Net Increase (Decrease) in Shares Outstanding ) See notes to financial statements. 14 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. The fund’s total returns do not reflect expenses associated with variable annuity or insurance contracts.These figures have been derived from the fund’s financial statements. Year Ended December 31, Initial Shares 2012 2011 2010 2009 2008 Per Share Data ($): Net asset value, beginning of period 11.97 12.98 9.99 6.37 10.83 Investment Operations: Investment income (loss)—net a .00 b (.03 ) (.03 ) (.01 ) .03 Net realized and unrealized gain (loss) on investments 1.87 (.98 ) 3.02 3.67 (4.49 ) Total from Investment Operations 1.87 (1.01 ) 2.99 3.66 (4.46 ) Distributions: Dividends from investment income—net — — — (.04 ) — Net asset value, end of period 13.84 11.97 12.98 9.99 6.37 Total Return (%) 15.62 (7.78 ) 29.93 57.67 (41.18 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .83 .83 .81 .86 .85 Ratio of net expenses to average net assets .83 .83 .81 .75 .65 Ratio of net investment income (loss) to average net assets .03 (.25 ) (.33 ) (.15 ) .39 Portfolio Turnover Rate 52.00 79.60 103.90 141.37 118.50 Net Assets, end of period ($ x 1,000) 79,353 74,929 91,806 73,422 45,890 a Based on average shares outstanding at each month end. b Amount represents less than $.01 per share. See notes to financial statements. The Fund 15 FINANCIAL HIGHLIGHTS (continued) Year Ended December 31, Service Shares 2012 2011 2010 2009 2008 Per Share Data ($): Net asset value, beginning of period 11.66 12.68 9.78 6.24 10.62 Investment Operations: Investment income (loss)—net a (.03 ) (.06 ) (.06 ) (.03 ) .01 Net realized and unrealized gain (loss) on investments 1.82 (.96 ) 2.96 3.58 (4.39 ) Total from Investment Operations 1.79 (1.02 ) 2.90 3.55 (4.38 ) Distributions: Dividends from investment income—net — — — (.01 ) — Net asset value, end of period 13.45 11.66 12.68 9.78 6.24 Total Return (%) 15.35 (8.05 ) 29.65 57.07 (41.24 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.08 1.08 1.06 1.11 1.10 Ratio of net expenses to average net assets 1.08 1.08 1.06 1.00 .90 Ratio of net investment income (loss) to average net assets (.22 ) (.50 ) (.58 ) (.42 ) .15 Portfolio Turnover Rate 52.00 79.60 103.90 141.37 118.50 Net Assets, end of period ($ x 1,000) 160,409 125,006 145,238 107,123 54,523 a Based on average shares outstanding at each month end. See notes to financial statements. 16 NOTES TO FINANCIAL STATEMENTS NOTE 1—Significant Accounting Policies: Dreyfus Investment Portfolios (the “Company”) is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company, operating as a series company, currently offering four series, including the Technology Growth Portfolio (the “fund”). The fund is only offered to separate accounts established by insurance companies to fund variable annuity contracts and variable life insurance policies.The fund is a diversified series.The fund’s investment objective is to seek capital appreciation. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares, which are sold without a sales charge. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Initial and Service. Each class of shares has identical rights and privileges, except with respect to the Distribution Plan, the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under The Fund 17 NOTES TO FINANCIAL STATEMENTS (continued) authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications.The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). 18 The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.All of the preceding securities are categorized within Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Company’s Board of Trustees (the “Board”). Certain factors may be The Fund 19 NOTES TO FINANCIAL STATEMENTS (continued) considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers.These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized within Level 3 of the fair value hierarchy. The following is a summary of the inputs used as of December 31, 2012 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 220,918,126 — — Equity Securities— Foreign Common Stocks † 16,152,476 — — Mutual Funds 18,356,991 — — † See Statement of Investments for additional detailed categorizations. At December 31, 2012, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. 20 Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit.The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended December 31, 2012, The Bank of New York Mellon earned $16,230 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” in the Act. Investments in affiliated investment companies for the period ended December 31, 2012 were as follows: Affiliated Investment Value Value Net Company 12/31/2011 ($) Purchases ($) Sales ($) 12/31/2012 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 4,277,772 89,950,892 91,174,173 3,054,491 1.3 Dreyfus Institutional Cash Advantage Fund 66,944 123,159,628 107,924,072 15,302,500 6.4 Total The Fund 21 NOTES TO FINANCIAL STATEMENTS (continued) (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended December 31, 2012, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended December 31, 2012 remains subject to examination by the Internal Revenue Service and state taxing authorities. At December 31, 2012, the components of accumulated earnings on a tax basis were as follows: accumulated capital losses $14,517,369 and unrealized appreciation $33,048,910. In addition, the fund had $242,736 of capital losses realized after October 31, 2012, which were deferred for tax purposes to the first day of the following fiscal year. Under the Regulated Investment Company Modernization Act of 2010 (the “2010 Act”), the fund is permitted to carry forward capital losses 22 incurred in taxable years beginning after December 22, 2010 (“post-enactment losses”) for an unlimited period. Furthermore, post-enactment capital loss carryovers retain their character as either short-term or long-term capital losses rather than short-term as they were under previous statute.The 2010 Act requires post-enactment losses to be utilized before the utilization of losses incurred in taxable years prior to the effective date of the 2010 Act (“pre-enactment losses”).As a result of this ordering rule, pre-enactment losses may be more likely to expire unused. The accumulated capital loss carryover is available for federal income tax purposes to be applied against future net realized capital gains, if any, realized subsequent to December 31, 2012. If not applied, the carryover expires in fiscal year 2017. During the period ended December 31, 2012, as a result of permanent book to tax differences, primarily due to the tax treatment for net operating losses, the fund increased accumulated undistributed investment income-net by $307,014 and decreased paid-in capital by the same amount. Net assets and net asset value per share were not affected by this reclassification. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $210 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Prior to October 10, 2012, the unsecured credit facility with Citibank, N.A., was $225 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended December 31, 2012, the fund did not borrow under the Facilities. The Fund 23 NOTES TO FINANCIAL STATEMENTS (continued) NOTE 3—Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at the annual rate of .75% of the value of the fund’s average daily net assets and is payable monthly. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Service shares pay the Distributor for distributing its shares, for servicing and/or maintaining Service shares’ shareholder accounts and for advertising and marketing for Service shares.The Distribution Plan provides for payments to be made at an annual rate of .25% of the value of the Service shares’ average daily net assets.The Distributor may make payments to Participating Insurance Companies and to brokers and dealers acting as principal underwriter for their variable insurance products. The fees payable under the Distribution Plan are payable without regard to actual expenses incurred. During the period ended December 31, 2012, Service shares were charged $379,184 pursuant to the Distribution Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates DreyfusTransfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing transfer agency services for the fund and, since May 29, 2012, cash management services related to fund subscriptions and redemptions. During the period ended December 31, 2012, the fund was charged $616 for transfer agency services and $19 for cash management services. Cash management fees were partially offset by earnings credits of $2.These fees are included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During 24 the period ended December 31, 2012, the fund was charged $17,056 pursuant to the custody agreement. Prior to May 29, 2012, the fund compensated The Bank of NewYork Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended December 31, 2012, the fund was charged $44 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations.These fees were partially offset by earnings credits of $2. During the period ended December 31, 2012, the fund was charged $8,783 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $151,894, Distribution Plan fees $33,899, custodian fees $7,000, Chief Compliance Officer fees $3,981 and transfer agency fees $166. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended December 31, 2012, amounted to $127,239,868 and $116,799,483, respectively. At December 31, 2012, the cost of investments for federal income tax purposes was $222,378,683; accordingly, accumulated net unrealized appreciation on investments was $33,048,910, consisting of $39,598,549 gross unrealized appreciation and $6,549,639 gross unrealized depreciation. The Fund 25 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Trustees Dreyfus Investment Portfolios, Technology Growth Portfolio We have audited the accompanying statement of assets and liabilities, including the statement of investments, of Dreyfus Investment Portfolios, Technology Growth Portfolio (one of the series comprising Dreyfus Investment Portfolios) as of December 31, 2012, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended. These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. We were not engaged to perform an audit of the Fund’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of December 31, 2012 by correspondence with the custodian and others.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus Investment Portfolios, Technology Growth Portfolio at December 31, 2012, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended, in conformity with U.S. generally accepted accounting principles. New York, New York February 13, 2013 26 PROXY RESULTS (Unaudited) The Company held a special meeting of shareholders on August 3, 2012.The proposal considered at the meeting, and the results, are as follows: Shares Votes For Authority Withheld To elect additional Board Members: Gordon J. Davis † 40,383,221 1,880,340 Nathan Leventhal † 40,484,976 1,778,585 Benaree Pratt Wiley † 40,471,151 1,792,410 † Each of the above Board Members were duly elected by shareholders at the fund’s August 3, 2012 shareholder meeting. Nathan Leventhal and Benaree Pratt Wiley were existing Board Members previously having been elected by the fund’s Board. In addition, Clifford L.Alexander, Jr., Joseph S. DiMartino,Whitney I. Gerard and George L. Perry continue as Board Members of the Company. The Fund 27 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) At a meeting of the fund’s Board of Trustees held on July 18 and 19, 2012, the Board considered the renewal of the fund’s Management Agreement pursuant to which Dreyfus provides the fund with investment advisory and administrative services (the “Agreement”). The Board members, none of whom are “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from Dreyfus representatives. In considering the renewal of the Agreement, the Board considered all factors that it believed to be relevant, including those discussed below. The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board considered information previously provided to them in presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex, and Dreyfus representatives confirmed that there had been no material changes in this information. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements.The Board also considered Dreyfus’ 28 extensive administrative, accounting, and compliance infrastructures. The Board also considered portfolio management’s brokerage policies and practices (including policies and practices regarding soft dollars) and the standards applied in seeking best execution. Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board reviewed reports prepared by Lipper, Inc. (“Lipper”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for various periods ended May 31, 2012, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Lipper as of the date of its analysis. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds. The Board discussed the results of the comparisons and noted that the fund’s total return performance was generally at or above the Performance Group and Performance Universe medians for all periods. Dreyfus also provided a comparison of the fund’s calendar year total returns to the returns of the fund’s benchmark index. The Board also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons.The Board The Fund 29 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) noted that, with respect to Initial shares, the fund’s contractual management fee was below the Expense Group median and the fund’s actual management fee and total expenses were below the Expense Group and Expense Universe medians. The Board noted that, with respect to Service shares, the fund’s actual total expenses were above the Expense Group median and below the Expense Universe median. Dreyfus representatives reviewed with the Board the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund and (2) paid to Dreyfus or the Dreyfus-affiliated primary employer of the fund’s primary portfolio manager(s) for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients.They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors. The Board considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the expenses allocated and profit received by Dreyfus and the resulting profitability percentage for managing the fund and the aggregate profitability percentage to Dreyfus of managing the funds in the Dreyfus fund complex, and the method used to determine the expenses and profit. The Board concluded that the profitability results were not unreasonable, given the services rendered and service levels provided by Dreyfus. The Board also had been provided with information prepared by an independent consulting firm regarding Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex.The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. 30 The Board’s counsel stated that the Board should consider the profitability analysis (1) as part of the evaluation of whether the fees under the Agreement bear a reasonable relationship to the mix of services provided by Dreyfus, including the nature, extent and quality of such services, and (2) in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders. Dreyfus representatives noted that a discussion of economies of scale is predicated on a fund having achieved a substantial size with increasing assets and that, if a fund’s assets had been stable or decreasing, the possibility that Dreyfus may have realized any economies of scale would be less. Dreyfus representatives also noted that, as a result of shared and allocated costs among funds in the Dreyfus fund complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate to, or even in the opposite direction from, changes in the fund’s asset level. The Board also considered potential benefits to Dreyfus from acting as investment adviser and noted the soft dollar arrangements in effect for trading the fund’s investments. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreement. Based on the discussions and considerations as described above, the Board concluded and determined as follows. The Board concluded that the nature, extent and quality of the services provided by Dreyfus are adequate and appropriate. The Board generally was satisfied with the fund’s performance. The Board concluded that the fee paid to Dreyfus was reasonable in light of the considerations described above. The Fund 31 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Agreement and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. In evaluating the Agreement, the Board considered these conclusions and determinations and also relied on its previous knowledge, gained through meetings and other interactions with Dreyfus and its affiliates, of the fund and the services provided to the fund by Dreyfus.The Board also relied on information received on a routine and regular basis throughout the year relating to the operations of the fund and the investment management and other services provided under the Agreement, including information on the investment performance of the fund in comparison to similar mutual funds and benchmark performance indices; general market outlook as applicable to the fund; and compliance reports. In addition, it should be noted that the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place between the Board and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board’s conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years.The Board determined that renewal of the Agreement was in the best interests of the fund and its shareholders. 32 BOARD MEMBERS INFORMATION (Unaudited) The Fund 33 BOARD MEMBERS INFORMATION (Unaudited) (continued) 34 OFFICERS OF THE FUND (Unaudited) The Fund 35 OFFICERS OF THE FUND (Unaudited) (continued) 36 For More Information Telephone 1-800-554-4611 or 1-516-338-3300 Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 Attn: Investments Division The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SEC’s website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. © 2ecurities Corporation Item 2. Code of Ethics. The Registrant has adopted a code of ethics that applies to the Registrant's principal executive officer, principal financial officer, principal accounting officer or controller, or persons performing similar functions. There have been no amendments to, or waivers in connection with, the Code of Ethics during the period covered by this Report. Item 3. Audit Committee Financial Expert. The Registrant's Board has determined that Joseph S. DiMartino, a member of the Audit Committee of the Board, is an audit committee financial expert as defined by the Securities and Exchange Commission (the "SEC"). Joseph S. DiMartino is "independent" as defined by the SEC for purposes of audit committee financial expert determinations. Item 4. Principal Accountant Fees and Services. (a) Audit Fees . The aggregate fees billed for each of the last two fiscal years (the "Reporting Periods") for professional services rendered by the Registrant's principal accountant (the "Auditor") for the audit of the Registrant's annual financial statements or services that are normally provided by the Auditor in connection with the statutory and regulatory filings or engagements for the Reporting Periods, were $122,048 in 2011 and $123,428 in 2012. (b) Audit-Related Fees . The aggregate fees billed in the Reporting Periods for assurance and related services by the Auditor that are reasonably related to the performance of the audit of the Registrant's financial statements and are not reported under paragraph (a) of this Item 4 were $62,774 in 2011 and $36,431 in 2012. These services consisted of one or more of the following: (i) agreed upon procedures related to compliance with Internal Revenue Code section 817(h), (ii) security counts required by Rule 17f-2 under the Investment Company Act of 1940, as amended, (iii) advisory services as to the accounting or disclosure treatment of Registrant transactions or events and (iv) advisory services to the accounting or disclosure treatment of the actual or potential impact to the Registrant of final or proposed rules, standards or interpretations by the Securities and Exchange Commission, the Financial Accounting Standards Boards or other regulatory or standard-setting bodies. The aggregate fees billed in the Reporting Periods for non-audit assurance and related services by the Auditor to the Registrant's investment adviser (not including any sub-investment adviser whose role is primarily portfolio management and is subcontracted with or overseen by another investment adviser), and any entity controlling, controlled by or under common control with the investment adviser that provides ongoing services to the Registrant ("Service Affiliates"), that were reasonably related to the performance of the annual audit of the Service Affiliate, which required pre-approval by the Audit Committee were $0 in 2011 and $0 in 2012. (c) Tax Fees . The aggregate fees billed in the Reporting Periods for professional services rendered by the Auditor for tax compliance, tax advice, and tax planning ("Tax Services") were $14,033 in 2011 and $13,336 in 2012. These services consisted of: (i) review or preparation of U.S. federal, state, local and excise tax returns; (ii) U.S. federal, state and local tax planning, advice and assistance regarding statutory, regulatory or administrative developments; (iii) tax advice regarding tax qualification matters and/or treatment of various financial instruments held or proposed to be acquired or held, and (iv) determination of Passive Foreign Investment Companies. The aggregate fees billed in the Reporting Periods for Tax Services by the Auditor to Service Affiliates, which required pre-approval by the Audit Committee were $0 in 2011 and $0 in 2012. (d) All Other Fees . The aggregate fees billed in the Reporting Periods for products and services provided by the Auditor, other than the services reported in paragraphs (a) through (c) of this Item, were $208 in 2011 and $12 in 2012. [These services consisted of a review of the Registrant's anti-money laundering program]. The aggregate fees billed in the Reporting Periods for Non-Audit Services by the Auditor to Service Affiliates, other than the services reported in paragraphs (b) through (c) of this Item, which required pre-approval by the Audit Committee, were $0 in 2011 and $200,000 in 2012. (e)(1) Audit Committee Pre-Approval Policies and Procedures . The Registrant's Audit Committee has established policies and procedures (the "Policy") for pre-approval (within specified fee limits) of the Auditor's engagements for non-audit services to the Registrant and Service Affiliates without specific case-by-case consideration. The pre-approved services in the Policy can include pre-approved audit services, pre-approved audit-related services, pre-approved tax services and pre-approved all other services. Pre-approval considerations include whether the proposed services are compatible with maintaining the Auditor's independence. Pre-approvals pursuant to the Policy are considered annually. (e)(2) Note: None of the services described in paragraphs (b) through (d) of this Item 4 were approved by the Audit Committee pursuant to paragraph (c)(7)(i)(C) of Rule 2-01 of Regulation S-X. (f) None of the hours expended on the principal accountant's engagement to audit the registrant's financial statements for the most recent fiscal year were attributed to work performed by persons other than the principal account's full-time, permanent employees. Non-Audit Fees . The aggregate non-audit fees billed by the Auditor for services rendered to the Registrant, and rendered to Service Affiliates, for the Reporting Periods were $21,812,128 in 2011 and $49,204,697 in 2012. Auditor Independence . The Registrant's Audit Committee has considered whether the provision of non-audit services that were rendered to Service Affiliates, which were not pre-approved (not requiring pre-approval), is compatible with maintaining the Auditor's independence. Item 5. Audit Committee of Listed Registrants. Not applicable. [CLOSED-END FUNDS ONLY] Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. [CLOSED-END FUNDS ONLY] Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. [CLOSED-END FUNDS ONLY, beginning with reports for periods ended on and after December 31, 2005] Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers. Not applicable. [CLOSED-END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Code of ethics referred to in Item 2. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Investment Portfolios By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: February 12, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: February 12, 2013 By: /s/ James Windels James Windels, Treasurer Date: February 12, 2013 EXHIBIT INDEX (a)(1) Code of ethics referred to in Item 2. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT) Exhibit (a)(1) [INSERT CODE OF ETHICS]
